 



Exhibit 10.48
 
PARTICIPATION AGREEMENT
(KCSR 2005-1)
dated as of December 20, 2005
among
THE KANSAS CITY SOUTHERN RAILWAY COMPANY,
as Lessee
KCSR TRUST 2005-1, acting through
WILMINGTON TRUST COMPANY,
not in its individual capacity, except as otherwise
expressly provided herein, but solely as Owner Trustee,
GS LEASING (KCSR 2005-1) LLC,
as Owner Participant
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
as Indenture Trustee
and
EXPORT DEVELOPMENT CANADA
and
KFW (also known as KREDITANSTALT FüR WIEDERAUFBAU),
as Loan Participants
SD70MAC Locomotives
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page
Parties
        1    
Recitals
        1     ARTICLE I. DEFINITIONS; INTERPRETATION OF THIS AGREEMENT     3  
Section 1.1
  Definitions     3  
Section 1.2
  Directly or Indirectly     3  
 
           
ARTICLE II. SALE AND PURCHASE; PARTICIPATION IN THE EQUIPMENT COST; CLOSING
DATE; TRANSACTION COSTS; ADJUSTMENTS
    3  
Section 2.1
  Sale and Purchase     3  
Section 2.2
  Participation in Equipment Cost     3  
Section 2.3
  Closing Date; Procedure for Participation     3  
Section 2.4
  Owner Participant’s Instructions to Owner Trustee; Satisfaction of Conditions
    5  
Section 2.5
  Expenses     5  
Section 2.6
  Calculation of Adjustments to Basic Rent, Stipulated Loss Value, Termination
Value and Fixed Purchase Price; Confirmation and Verification     8  
Section 2.7
  Optional Postponement of Closing Date     10  
 
            ARTICLE III. REPRESENTATIONS AND WARRANTIES     11  
Section 3.1
  Representations and Warranties of Trust Company and Owner Trustee     11  
Section 3.2
  Representations and Warranties of Lessee     13  
Section 3.3
  Representations and Warranties of Indenture Trustee     16  
Section 3.4
  Representations, Warranties and Covenants Regarding Beneficial Interest     17
 
Section 3.5
  [Reserved]     17  
Section 3.6
  Representations and Warranties of Owner Participant     17  
Section 3.7
  Opinion Acknowledgment     19  
Section 3.8
  Representations and Warranties of the Loan Participants     19  
 
            ARTICLE IV. CONDITIONS PRECEDENT     19  
Section 4.1
  Conditions Precedent to First Delivery Date; Conditions of Each Participant
and Indenture Trustee to any Closing Date     19  
Section 4.2
  Additional Conditions Precedent to the Obligations of Loan Participants     24
 
Section 4.3
  Additional Conditions Precedent to the Obligations of Owner Participant     25
 
Section 4.4
  Conditions Precedent to the Obligation of Lessee     25     ARTICLE V.
FINANCIAL AND OTHER REPORTS OF LESSEE     26  

  Participation Agreement (KCSR 2005-1)   - i -    

 



--------------------------------------------------------------------------------



 



              Section       Page ARTICLE VI. CERTAIN COVENANTS OF THE
PARTICIPANTS, TRUSTEES AND LESSEE     27  
Section 6.1
  Restrictions on Transfer of Beneficial Interest     27  
Section 6.2
  Lessor’s Liens Attributable to Owner Participant     29  
Section 6.3
  Lessor’s Liens Attributable to Trust Company     30  
Section 6.4
  Liens Created by Indenture Trustee and Loan Participants     30  
Section 6.5
  Covenants of Owner Trustee, Trust Company, Owner Participant and Indenture
Trustee     31  
Section 6.6
  Amendments to Operative Agreements     31  
Section 6.7
  Section 1168     32  
Section 6.8
  Merger Covenant     32  
Section 6.9
  Additional Filings     32  
Section 6.10
  Owner Participant an Affiliate of Lessee     33  
Section 6.11
  Taxes     33  
Section 6.12
  Direct Loan     33  
Section 6.13
  Transfers by KfW     33     ARTICLE VII. LESSEE’S INDEMNITIES     34  
Section 7.1
  General Tax Indemnity     34  
Section 7.2
  General Indemnification and Waiver of Certain Claims     39     ARTICLE VIII.
LESSEE’S RIGHT OF QUIET ENJOYMENT     44  
 
            ARTICLE IX. [RESERVED]     44  
 
            ARTICLE X. SUCCESSOR INDENTURE TRUSTEE     44  
 
            ARTICLE XI. MISCELLANEOUS     44  
Section 11.1
  Consents     44  
Section 11.2
  Refinancing     45  
Section 11.3
  Amendments and Waivers     47  
Section 11.4
  Notices     47  
Section 11.5
  Survival     48  
Section 11.6
  No Guarantee of Debt     48  
Section 11.7
  Successors and Assigns     49  
Section 11.8
  Business Day     49  
Section 11.9
  GOVERNING LAW     49  
Section 11.10
  Severability     49  
Section 11.11
  Counterparts     49  
Section 11.12
  Headings and Table of Contents     49  
Section 11.13
  Limitations of Liability     49  
Section 11.14
  Reproduction of Documents     50  
Section 11.15
  Tax Disclosure     50  
Section 11.16
  Bankruptcy of Trust or Trust Estate     51  

  Participation Agreement (KCSR 2005-1)   - ii -    

 



--------------------------------------------------------------------------------



 



Attachments to Participation Agreement:

         
Schedule 1
  —   Description of Equipment; Equipment Cost
Schedule 2
  —   Participants’ Commitments
Schedule 3
  —   Pricing Assumptions and Indicative Schedules
Schedule 4
  —   UCC Filings
Exhibit A
  —   Certificate of Acceptance

      Participation Agreement (KCSR 2005-1)   - iii -    

 



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT
(KCSR 2005-1)
     This PARTICIPATION AGREEMENT (KCSR 2005-1), dated as of December 20, 2005
(this “Agreement” or this “Participation Agreement”), among (i) THE KANSAS CITY
SOUTHERN RAILWAY COMPANY, a Missouri corporation (herein, together with its
permitted successors and assigns, called the “Lessee” and “Seller”), (ii) KCSR
TRUST 2005-1, a Delaware statutory trust (the “Trust”), acting through
WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual
capacity except as expressly stated herein, but solely as trustee created under
the Trust Agreement (as hereinafter defined) (in its individual capacity “Trust
Company” and as Owner Trustee, together with its successors and permitted
assigns, called the “Owner Trustee”), (iii) GS LEASING (KCSR 2005-1) LLC, a
Delaware limited liability company (herein, together with its successors and
permitted assigns, called the “Owner Participant”), (iv) WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity as expressly provided herein but as trustee under the
Indenture (as hereinafter defined) (herein in such capacity, together with its
successors and permitted assigns, called the “Indenture Trustee”), and
(v) EXPORT DEVELOPMENT CANADA, a corporation established by an Act of Parliament
of Canada (“EDC”), and KFW (also known as KREDITANSTALT FüR WIEDERAUFBAU), a
public law corporation organized under the laws of the Federal Republic of
Germany (“KfW”, and herein each of EDC and KfW, together with its successors and
permitted assigns, each a “Loan Participant” and collectively the “Loan
Participants”).
WITNESSETH:
     WHEREAS, the following transactions have occurred prior to the date hereof:
     (i) On November 2, 2005, Lessee and its Affiliate, NAFTA Rail, S.A. de C.V.
a Mexico corporation (“NAFTA Rail”), owned all right, title and interest in and
to twenty-five (25), in the case of Lessee, and fifty (50) (now forty-eight due
to two casualties), in the case of NAFTA Rail, of the SD70MAC locomotives more
particularly described on Schedule 1 hereto (the “Units”);
     (ii) On November 2, 2005, Lessee and NAFTA Rail, as borrowers, and Loan
Participants, as lenders, entered into an Amended and Restated Loan Agreement
(the “Direct Loan Agreement”), evidencing the joint and several borrowing by
Lessee and NAFTA Rail of $63,962,452.85 from EDC and $31,981,635.06 from KfW
(the “Direct Loan”), which Direct Loan and other obligations under the Direct
Loan Agreement are secured by a lien on the Units created pursuant to a Mortgage
and Security Agreement, dated November 2, 2005, executed by Lessee and NAFTA
Rail in favor of the Loan Participants (the “Direct Mortgage”);
     (iii) On or prior to the Delivery Date of any Unit, NAFTA Rail will have
transferred all of its right, title and interest in such Unit to Seller;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the parties identified below are entering into the following agreements:

  Participation Agreement (KCSR 2005-1)    

 



--------------------------------------------------------------------------------



 



     (i) the Trust Agreement, between Owner Participant and Trust Company
creating the Trust;
     (ii) the Lease between the Trust and Lessee;
     (iii) the Indenture between the Trust and Indenture Trustee; and
     (iv) the Tax Indemnity Agreement between Owner Participant and Lessee;
     WHEREAS, subject to the terms and conditions herein provided, from time to
time after the date hereof, Lessee will (i) on behalf of the Trust, accept
delivery of each Unit from Seller to the Trust, subject to the lien of the
Direct Mortgage, and (ii) lease such Unit from the Trust pursuant to the Lease.
     WHEREAS, subject to the terms and conditions herein provided, the parties
hereto will enter into the following transactions on one or two Closing Dates,
such transactions being deemed to occur in the order listed, but each such
transaction conditioned on the completion of each of the other such
transactions, and all such transactions to be consummated simultaneously:
     (i) Lessee will pay, or cause to be paid, all accrued interest and other
accrued amounts, other than principal, payable under the Direct Loan relating to
each of the Units theretofore delivered and accepted under the Lease but for
which settlement of the purchase price has not occurred;
     (ii) Owner Participant will contribute to the Trust an amount equal to
Owner Participant’s Commitment with respect to such Units;
     (iii) The Trust will (x) issue to each Loan Participant an Equipment Note
as evidence of the loan made by such Loan Participant to Owner Trustee on such
Closing Date in an amount equal to such Loan Participant’s Commitment with
respect to such Units, and (y) execute and deliver an Indenture Supplement
granting to Indenture Trustee a security interest in such Units;
     (iv) The Trust, with the proceeds of the Equipment Notes and the equity
contribution made by Owner Participant, will pay to Seller a purchase price for
such Units equal to their Equipment Cost;
     (v) Seller shall pay in full all amounts due on the Direct Loan in respect
of such Units;
     (vi) Loan Participants will execute and deliver an instrument, in
recordable form, terminating the Direct Mortgage in respect of such Units; and
     (vii) The Trust and Lessee will execute and deliver the Lease, and a Lease
Supplement with respect to such Units;
     Now, THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

      Participation Agreement (KCSR 2005-1)   - 2 -    

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS; INTERPRETATION OF THIS AGREEMENT
     Section 1.1 Definitions. The capitalized terms used in this Agreement
(including the foregoing recitals) and not otherwise defined herein shall have
the respective meanings specified in Appendix A to the Lease, unless the context
hereof shall otherwise require. All references to Sections, Schedules and
Exhibits herein are to Sections, Schedules and Exhibits of this Agreement unless
otherwise indicated.
     Section 1.2 Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
ARTICLE II.
SALE AND PURCHASE; PARTICIPATION IN THE EQUIPMENT COST;
CLOSING DATE; TRANSACTION COSTS; ADJUSTMENTS

    Section 2.1 Sale and Purchase.

          (a) Delivery and Acceptance. Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
the Trust agrees to purchase each Unit from Seller and Lessee agrees to accept
delivery of such Unit under the Lease, such lease, delivery and acceptance of
the Units under the Lease to be conclusively evidenced by the execution and
delivery by Lessee of a Certificate of Acceptance covering such Unit in the form
attached hereto as Exhibit A (a “Certificate of Acceptance”) and dated the date
of such delivery and acceptance (the “Delivery Date” for such Unit), subject to
the condition subsequent that Seller shall receive the purchase price for such
Unit as herein provided.
          (b) Settlement of Purchase Price. Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
on the date specified in the Closing Date Notice delivered by Lessee pursuant to
Section 2.3 (each a “Closing Date”), the Trust will pay to Seller a purchase
price equal to the Equipment Cost with respect to each Unit theretofor delivered
by Seller and accepted under the Lease but which settlement of the purchase
price has not occurred; provided, however, that the Trust shall not be obligated
to pay the purchase price for any Unit that shall suffer an Event of Loss on or
prior to such Closing Date, and provided further, in the event that a Closing
Date does not occur on or before February 15, 2006 with respect to any Unit for
which a Delivery Date shall have occurred, the delivery and acceptance of such
Unit under the Lease shall automatically, without further action, be rescinded
and all right, title and interest to such Unit shall revert to Seller. There
shall be no more than two Closing Dates. The first Closing Date shall occur on
or prior to December 31, 2005. The second Closing Date shall occur on or prior
to February 15, 2006.
     Section 2.2 Participation in Equipment Cost.
          (a) Equity Participation. Subject to the terms and conditions hereof
and on the basis of the representations and warranties set forth herein, Owner
Participant agrees to participate in the payment of the Equipment Cost for each
Unit on the applicable Closing Date by making an equity investment in the
beneficial ownership of the Trust in an amount equal to

      Participation Agreement (KCSR 2005-1)   - 3 -    

 



--------------------------------------------------------------------------------



 



the product of the Equipment Cost of such Unit and the applicable percentage set
forth on Schedule 2 hereto (which product equals the excess of the Equipment
Cost of such Unit over the Direct Loan Balance as of the date hereof allocable
to such Unit, and is herein referred to as the “Owner Participant’s
Commitment”). The aggregate amount of the Owner Participant’s Commitment
required to be made as above shall not exceed $31,755,000.00. In no event shall
the Equipment Cost for any Unit exceed the fair market value of such Unit as set
forth in the Appraisal referred to in Section 4.3(a) hereof. The Owner
Participant’s Commitment to be paid by Owner Participant on each Closing Date
shall be paid to Owner Trustee at an account with Owner Trustee to be held and
applied by Owner Trustee as provided in Section 2.3.
          (b) Debt Participation. Subject to the terms and conditions hereof and
on the basis of the representations and warranties set forth herein, each Loan
Participant severally agrees to participate on the applicable Closing Date, in
the payment of the Equipment Cost of each Unit by making a secured loan, to be
evidenced by an Equipment Note, to Owner Trustee in an amount equal to the
product of the Equipment Cost of such Unit and the applicable percentage set
forth on Schedule 2 hereto (which product equals the Direct Loan Balance as of
the date hereof allocable to such Unit, and is herein referred to, with respect
to a Loan Participant, as its “Loan Participant’s Commitment” and collectively,
the “Loan Participants’ Commitment”). The aggregate amount of each Loan
Participant’s Commitment required to be made as above provided in the payment of
the Equipment Cost on any Closing Date shall equal the Direct Loan Balance
allocable to Units for which settlement is made on such Closing Date, which
amounts, in the aggregate, are set forth opposite such Loan Participant’s name
on Schedule 2 hereto.
     Section 2.3 Closing Date; Procedure for Participation.
          (a) Closing Date Notice. Not later than 1:00 P.M., New York City time,
on the third Business Day preceding each Closing Date, Lessee shall give Owner
Participant, Indenture Trustee, Owner Trustee and Loan Participants notice (a
“Closing Date Notice”) by telex, telegraph, facsimile or other form of
telecommunication or telephone (to be promptly confirmed in writing) of such
Closing Date, which Closing Date Notice shall specify in reasonable detail the
Units to be delivered and accepted under the Lease for which settlement of the
purchase price will be made on such date, the aggregate Equipment Cost of such
Units, and the respective amounts of the Owner Participant’s Commitment and each
Loan Participant’s Commitment required to be paid with respect to such Units.
Prior to 11:00 A.M., New York City time, on such Closing Date, Owner Participant
shall make the amount of the Owner Participant’s Commitment and each Loan
Participant shall make the amount of its Loan Participant’s Commitment required
to be paid on such Closing Date available to Owner Trustee, by transferring or
delivering such amounts, in funds immediately available, to Owner Trustee, at
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, DE 19890, Ph: (302) 636-6302, Fax: (302) 636-4140, Account Number:
074580-000, Account Name: KCSR 2005-1 Trust.
          (b) Closing. The settlement with respect to the payment of the
purchase price of the applicable Units on a Closing Date (a “Closing”) shall
take place at 11:00 A.M., New York City time on each Closing Date at the offices
of Thelen Reid & Priest LLP, 875 Third Avenue, New York, New York 10022 or at
such other place or time as the parties hereto shall agree. Upon receipt by
Owner Trustee on such Closing Date of the full amount of the Owner Participant’s
Commitment and each Loan Participant’s Commitment in respect of the Units for
which settlement will be made on such Closing Date, and subject to the
conditions set forth in Section 4 to be fulfilled on such Closing Date having
been fulfilled to the satisfaction of Owner Participant and Loan Participants or
waived by Owner

      Participation Agreement (KCSR 2005-1)   - 4 -    

 



--------------------------------------------------------------------------------



 



Participant or Loan Participants, as the case may be, (i) the Trust shall, pay
to, or to the order of, Seller, from the funds then held by it, in immediately
available funds, an amount equal to the Equipment Cost for such Units purchased
from such Seller, (ii) Seller shall direct the Trust to pay such amount, on
behalf of Seller, directly to the Loan Participants in payment of the Direct
Loan Balance allocable to such Units together with all other amounts due and
payable to such Loan Participants under the Direct Loan and (iii) each Loan
Participant shall deliver to Lessee, and Lessee shall cause to be filed
promptly, where appropriate, a Direct Mortgage Termination and Release with
respect to such Units. Each of Owner Participant, Owner Trustee, Loan
Participants, Indenture Trustee, and Lessee shall take all actions required to
be taken by it in connection therewith and pursuant to this Section 2.3(b).
     Section 2.4 Owner Participant’s Instructions to Owner Trustee; Satisfaction
of Conditions.
          (a) Owner Participant agrees that the making available to Owner
Trustee of the amount of its Commitment for the Units delivered on or prior to
each Closing Date in accordance with the terms of this Section 2 shall
constitute, without further act, authorization and direction by Owner
Participant to Owner Trustee, subject, on such Closing Date, to the conditions
set forth in Section 4 to be fulfilled on such Closing Date having been
fulfilled on such Closing Date to the satisfaction of Owner Participant or
waived by Owner Participant, to take the applicable actions specified in
Section 3.01 of the Trust Agreement with respect to the Units on each Closing
Date.
          (b) Owner Participant agrees, in the case of any Replacement Unit
substituted pursuant to Section 11.2 of the Lease, that Owner Trustee is
authorized and directed to take the actions specified in Section 11.4 of the
Lease with respect to such Replacement Unit upon due compliance with the terms
and conditions set forth in such Section 11.4 of the Lease with respect to such
Replacement Unit.
          (c) Owner Participant agrees that the authorization by Owner
Participant or its counsel to Owner Trustee to release to Lessee, the Owner
Participant’s Commitment with respect to the Units delivered on or prior to each
Closing Date shall constitute, without further act, notice and confirmation that
all conditions set forth in Section 4 to be fulfilled on such Closing Date were
either met to the satisfaction of Owner Participant or, if not so met, were in
any event waived by it with respect to such Units.
     Section 2.5 Expenses.
          (a) If Owner Participant shall have made its investment provided for
in Section 2.2(a) and the transactions contemplated by this Agreement are
consummated, either Owner Participant will promptly pay, or Owner Trustee will
promptly pay, with funds Owner Participant hereby agrees to pay to Owner
Trustee, the following (the “Transaction Costs”):

      Participation Agreement (KCSR 2005-1)   - 5 -    

 



--------------------------------------------------------------------------------



 



               (i) the cost of reproducing and printing the Operative
Agreements, the Equipment Notes, if any, including all costs and fees in
connection with the initial filing and recording of appropriate evidence of the
Lease, the Indenture and any other document required to be filed or recorded
pursuant to the provisions hereof or of any other Operative Agreement;
               (ii) the reasonable fees and expenses of Thelen Reid & Priest LLP
and Davis Polk & Wardwell, special counsel to Owner Participant and OP Guarantor
(in the amount separately agreed to by Owner Participant and Lessee) and the
reasonable fees and expenses of local counsel to Owner Participant, if any, (in
the amount separately agreed to by Owner Participant and Lessee), for their
services rendered in connection with the negotiation, execution and delivery of
this Participation Agreement and the Operative Agreements related hereto;
               (iii) the reasonable fees and expenses of Vedder Price Kaufman &
Kammholz, P.C., special counsel to the Loan Participants, for their services
rendered in connection with the negotiation, execution and delivery of this
Participation Agreement and the Operative Agreements related hereto;
               (iv) the reasonable fees and expenses of Ray, Quinney & Nebeker,
special counsel to Indenture Trustee (up to the amount separately agreed to by
Indenture Trustee and Lessee), for their services rendered in connection with
the negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
               (v) the reasonable fees and expenses of DLA Piper Rudnick Gray
Cary US LLP, special counsel to Lessee, for their services rendered in
connection with the negotiation, execution and delivery of this Participation
Agreement and the Operative Agreements related hereto;
               (vi) the reasonable fees and expenses of Morris, James, Hitchens,
& Williams, LLP, special counsel to Owner Trustee (up to the amount separately
agreed to by Owner Trustee and Lessee), for their services rendered in
connection with the negotiation, execution and delivery of this Participation
Agreement and the Operative Agreements related hereto;
               (vii) the initial fees and expenses of Owner Trustee;
               (viii) the initial fees and expenses of Indenture Trustee;
               (ix) the fees of an equipment appraiser, for their services
rendered in connection with delivering the Appraisal required by Section 4.3(a);
               (x) the fees of AMA Capital Partners;
               (xi) the reasonable fees and expenses of Alvord and Alvord,
special STB counsel, for their services rendered in connection with the
consummation of the transactions contemplated by the Operative Agreements;

      Participation Agreement (KCSR 2005-1)   - 6 -    

 



--------------------------------------------------------------------------------



 



               (xii) the reasonable fees and expenses of McCarthy Tétrault,
special Canadian counsel, for their services rendered in connection with the
consummation of the transactions contemplated by the Operative Agreements; and
               (xiii) the out-of-pocket expenses of Goldman Sachs & Co. and the
fees of Cornerstone Financial Advisors L.P.;
provided, however, that if such Transaction Costs exceed the amount of
Transaction Costs used in calculating Basic Rent and other amounts pursuant to
Section 2.6(a) hereof on each Closing Date, Lessee shall pay such excess;
provided further, however, that, in such event, Owner Participant shall
designate which Transaction Costs shall be payable by Lessee.
     Notwithstanding the foregoing, Transaction Costs shall not include internal
costs and expenses such as salaries and overhead of whatsoever kind or nature
nor costs incurred by parties to this Participation Agreement pursuant to
arrangements with third parties for services (other than those expressly
referred to above), such as computer time procurement, financial analysis and
consulting, advisory services, and costs of a similar nature.
          (b) Upon the consummation of the transactions contemplated by this
Agreement, Lessee agrees to pay when due: (i) the reasonable expenses of Owner
Trustee, Indenture Trustee and the Participants incurred subsequent to the
delivery of the Equipment, including reasonable fees and expenses of their
counsel, in connection with any waivers, supplements, amendments, modifications
or alterations which are (A) requested by Lessee in connection with any of the
Operative Agreements or (B) necessary or required to comply with Applicable Law
or to effectuate the purpose or intent of any Operative Agreement (excluding
costs incurred in connection with any adjustment pursuant to Section 2.6, except
as expressly provided in Section 2.6(b)); (ii) the reasonable ongoing fees and
expenses of Owner Trustee under the Trust Agreement, including fees and expenses
incurred in connection with the enforcement of obligations of Lessee under the
Operative Agreements; and (iii) the reasonable ongoing fees and expenses of
Indenture Trustee under the Operative Agreements, including fees and expenses
incurred in connection with the enforcement of obligations of Lessee under the
Operative Agreements.
          (c) Notwithstanding the foregoing provisions of this Section 2.5,
except as specifically provided in Section 7.2, Lessee shall have no liability
for any costs or expenses relating to any voluntary transfer of Owner
Participant’s interest in the Equipment including any transfer prior to any
Closing Date of Owner Participant’s obligation to fund its participation
pursuant to Section 2 (other than during the continuance of an Event of Default
or in connection with the exercise of remedies as provided in Section 15 of the
Lease, Lessee’s exercise of any purchase option pursuant to Section 23 of the
Lease, Lessee’s exercise of its termination rights pursuant to Section 10 of the
Lease or the transfer to Lessee of any Unit which has been the subject of an
Event of Loss pursuant to Section 11 of the Lease) and no such costs or expenses
shall constitute Transaction Costs and Lessee will not have any obligation with
respect to the costs and expenses resulting from any voluntary transfer of any
equity interest by any transferee of Owner Participant, whenever occurring
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise

      Participation Agreement (KCSR 2005-1)   - 7 -    

 



--------------------------------------------------------------------------------



 



of its termination rights pursuant to Section 10 of the Lease or the transfer to
Lessee of any Unit which has been the subject of an Event of Loss pursuant to
Section 11 of the Lease).
     Section 2.6 Calculation of Adjustments to Basic Rent, Stipulated Loss
Value, Termination Value and Fixed Purchase Price; Confirmation and
Verification.
          (a) Schedules. Basic Rent, Stipulated Loss Values, Termination Values
and EBO Fixed Purchase Price, amortization schedules for the Equipment Notes,
and Pricing Assumptions for the first Closing Date are set forth on Schedule 3
hereto, and such schedules shall operate as indicative schedules for each
Closing Date (the “Indicative Schedules”). Basic Rent, Stipulated Loss Values,
Termination Values and EBO Fixed Purchase Price, amortization schedules for the
Equipment Notes for each subsequent Closing Date will be adjusted as provided
below. On each Closing Date, (i) Lessee and Owner Trustee shall enter into a
Lease Supplement which shall include as exhibits thereto schedules in the forms
of Schedule 3 hereto which include the actual Basic Rent, Rent Payment Dates,
Stipulated Loss Values, Termination Values, Allocated Rent, Lessee and Lessor
Loan Balances, EBO Fixed Purchase Price, EBO Fixed Purchase Price Date, and
amortization schedules for the Equipment Notes, in each case in respect of the
Units to be settled on such Closing Date, and shall attach a list of the Units
to be financed on such date and (ii) Owner Trustee shall enter into an Indenture
Supplement which shall attach a list of the Units to be financed on such date.
          (b) Calculation of Adjustments. In the event that (A) any Pricing
Assumption relating to the Units to be settled on any Closing Date is determined
to be inaccurate with respect to such Closing Date, or (B) prior to any Closing
Date: (1) there shall have occurred a Change in Tax Law and (2) after having
been advised in writing by Owner Participant of such Change in Tax Law and the
proposed adjustment to the payments of Basic Rent resulting therefrom, Lessee
shall have waived its right under Section 4.4 of this Agreement to decline to
proceed with the transaction, or (C) a refinancing or refunding as contemplated
by Section 11.2 occurs, or (D) any amount is paid by Lessee to Owner Participant
pursuant to Section 5.5(i) or 5.5(iii) of the Tax Indemnity Agreement, or
(E) Lessee elects to make payments to Owner Participant pursuant to
Section 5.5(ii) of the Tax Indemnity Agreement, then, in each case, Owner
Participant shall recalculate the payments or amounts, as the case may be, of
Basic Rent, Stipulated Loss Values, Termination Values and EBO Fixed Purchase
Price (except that in the case of events described in clause (D) or (E) above,
Owner Participant shall recalculate the Stipulated Loss Values, Termination
Values and EBO Fixed Purchase Price only):
(i) to preserve the Net Economic Return that Owner Participant would have
realized had there been no change in the Pricing Assumptions or had such Change
in Tax Law not occurred or had such refunding or refinancing not occurred or had
such amount not been paid by Lessee under Section 5.5(i) or 5.5(iii) of the Tax
Indemnity Agreement or had Lessee not elected to make such payment under
Section 5.5(ii) of the Tax Indemnity Agreement or had a reoptimization of the
debt not occurred, and
(ii) to minimize to the greatest extent possible, consistent with the foregoing
clause (i), the sum of the present value of the payments of Basic Rent through
and including the EBO Fixed Purchase Price Date, and the EBO Fixed Purchase
Price (all present values

      Participation Agreement (KCSR 2005-1)   - 8 -    

 



--------------------------------------------------------------------------------



 



for purposes of the foregoing being computed using the relevant Debt Rate,
semiannually compounded, and discounting to the date hereof).
In performing any such recalculation and in determining Owner Participant’s Net
Economic Return, Owner Participant shall utilize the same methods, tax
constraints and assumptions originally used to calculate the payments of Basic
Rent, Stipulated Loss Values, Termination Values and EBO Fixed Purchase Price
with respect to the Basic Term (other than those assumptions changed as a result
of any of the events described in clauses (A) through (E) of the preceding
sentence necessitating such recalculation; it being agreed that such
recalculation shall reflect solely any changes of assumptions or facts resulting
directly from the event or events necessitating such recalculation). Such
adjustments shall comply (to the extent the original structure complied) with
section 467 of the Code and the Regulations and the requirements of sections
4.02(5), 4.07(1) and (2) and 4.08(1) of Revenue Procedure 2001-29, as amended
((and such that the Lease could not be treated as a “disqualified leaseback” or
“long term agreement” within the meaning of section 467 of the Code), and in the
case of any refinancing governed by Section 11.2, shall comply with Treasury
Regulation sections 1.467-1(f)(6)(i) and 1.861-10(T)(b)(9) or any successor
thereto) whether the term of the Lease is deemed to commence with respect to any
Unit on the Closing Date therefor and end on the Basic Term Expiration Date or
is deemed to commence on the date of the refinancing and end on the Basic Term
Expiration Date.
          (c) Confirmation and Verification. Upon completion of any
recalculation described above in this Section 2.6, a duly authorized officer of
Owner Participant shall provide a certificate to Lessee either (x) stating that
the payments of Basic Rent, Stipulated Loss Values, Termination Values and EBO
Fixed Purchase Price with respect to the Basic Term as are then set forth in the
Lease do not require change, or (y) setting forth such adjustments to the
payments of Basic Rent, Stipulated Loss Values, Termination Values or EBO Fixed
Purchase Price with respect to the Basic Term as have been calculated by Owner
Participant in accordance with Section 2.6(a) above. Such certificate shall
describe in reasonable detail the basis for any such adjustments. If Lessee
shall so request, the recalculation of any such adjustments described in this
Section 2.6 shall be verified by a nationally recognized firm of independent
accountants selected by Owner Participant and reasonably acceptable to Lessee
and any such recalculation of such adjustment as so verified shall be binding on
Lessee and Owner Participant. Such accounting firm shall be requested to make
its determination within 30 days. Owner Participant shall provide to a
representative of such accounting firm, on a confidential basis, such
information as it may reasonably require (but excluding any books, records or
tax returns), including the original assumptions used by Owner Participant and
the methods used by Owner Participant in the original calculation of, and any
recalculation of, Basic Rent, Stipulated Loss Values, Termination Values and EBO
Fixed Purchase Price and such other information as is necessary to determine
whether the computation is accurate and in conformity with the provisions of
this Agreement. The reasonable costs of such verification shall be borne by
Lessee, unless as a result of such verification process (1) the payments of
Basic Rent certified by Owner Participant pursuant to this Section 2.6(b) are
adjusted and such adjustment causes the sum of the present value of the payments
of Basic Rent through and including the EBO Fixed Purchase Price Date and the
present value of the EBO Fixed Purchase Price (all present values for purposes
of the foregoing being computed using the relevant Debt Rate, semiannually
compounded, and discounting to the date hereof) to decline by 10 basis points or
more from the

      Participation Agreement (KCSR 2005-1)   - 9 -    

 



--------------------------------------------------------------------------------



 



sum of the present value of the payments of Basic Rent through and including the
EBO Fixed Purchase Price Date and the present value of the EBO Fixed Purchase
Price (all present values for purposes of the foregoing being computed using the
relevant Debt Rate, semiannually compounded, and discounting to the date hereof)
certified by Owner Participant pursuant to this Section 2.6(b), or (2) any
payment of Stipulated Loss Value, Termination Value or EBO Fixed Purchase Price
is adjusted and such adjustment causes such Stipulated Loss Value, Termination
Value or EBO Fixed Purchase Price to decline by 10 basis points or more from
such Stipulated Loss Value, Termination Value or EBO Fixed Purchase Price
certified by Owner Participant pursuant to this Section 2.6(b), in which case
Owner Participant shall be responsible for the reasonable costs of such
verification.
          (d) Notwithstanding the foregoing, any adjustment made to the payments
of Basic Rent or to Stipulated Loss Values or Termination Values or EBO Fixed
Purchase Price with respect to the Basic Term, pursuant to the foregoing, shall
comply with the following requirements: (i) each installment of Basic Rent, as
so adjusted, under any circumstances and in any event, will be in an amount at
least sufficient for Owner Trustee to pay in full as of the due date of such
installment any payment of principal of and interest on the Equipment Notes
required to be paid on the due date of such installment of Basic Rent and
(ii) Stipulated Loss Value and Termination Value, as so adjusted, under any
circumstances and in any event, will be an amount which, together with any other
amounts required to be paid by Lessee under the Lease in connection with a
deemed Event of Loss pursuant to Section 9.1 of the Lease or any other Event of
Loss or a termination of the Lease, as the case may be, will be at least
sufficient to pay in full, as of the date of payment thereof, the aggregate
unpaid principal of the Equipment Notes, Make-Whole Amount, if any, and all
unpaid interest on the Equipment Notes, accrued to the date on which Stipulated
Loss Value or Termination Value, as the case may be, is paid in accordance with
the terms of the Lease.
          (e) Invoices. All invoices in respect of Transaction Costs shall be
directed to Owner Participant at the address set forth herein, with a copy to
Lessee.
     Section 2.7 Optional Postponement of Closing Date.
          (a) Any scheduled Closing Date may be postponed from time to time for
any reason (but to no later than February 15, 2006) if Lessee gives Owner
Participant, Indenture Trustee, Loan Participants and Owner Trustee telex,
telegraphic, facsimile or telephonic (confirmed in writing) notice of such
postponement and notice of the date to which such Closing Date has been
postponed, such notice of postponement to be received by each party no later
than 5:00 P.M., New York City time, on the Business Day immediately before the
originally scheduled Closing Date or subsequent scheduled Closing Date, and in
the event of such postponement, the term “Closing Date” as used in this
Agreement shall mean such postponed “Closing Date”.
     (b) In the event of any postponement of any Closing Date pursuant to this
Section 2.7, or if on the originally scheduled Closing Date or subsequent
scheduled Closing Date not postponed as above provided any Unit is not delivered
or, if delivered, is not accepted by Owner Trustee’s representative for any
reason (the originally scheduled Closing Date being referred to as the
“Scheduled Closing Date” for the purposes of this Section 2.7): (i) Lessee will

      Participation Agreement (KCSR 2005-1)   - 10 -    

 



--------------------------------------------------------------------------------



 



reimburse each Participant for the loss of the use of its funds with respect to
each such Unit occasioned by such postponement or failure to deliver or accept
(unless such failure to accept is caused by a default by such Participant
hereunder) by paying to such Participant on demand interest at an interest rate
equal to the Debt Rate for the period from and including the Scheduled Closing
Date to but excluding the earlier of the date upon which such funds are returned
prior to 1:00 P.M. (New York City time) or the actual date of delivery; provided
that Lessee shall in any event pay to such Participant at least one (1) day’s
interest at such rate on the amount of such funds, unless such Participant shall
have received, prior to 12:00 P.M. (New York City time) on the Business Day
preceding the Scheduled Closing Date, a notice of postponement of the Scheduled
Closing Date pursuant to Section 2.7(a), and (ii) Owner Trustee will return on
the earlier of the second Business Day following the Scheduled Closing Date or
February 15, 2006, or earlier, if so instructed by Lessee, any funds which it
shall have received from such Participant as its Commitment for such Units
payable to each Participant, absent joint instruction from Lessee and such
Participant to retain such funds until the specified date of postponement
established under Section 2.7(a).
          (c) Owner Trustee agrees that, in the event it has received telephonic
notice (to be confirmed promptly in writing) from Lessee on the Scheduled
Closing Date for any Unit or Units that such Unit or Units have not been
tendered for delivery, it will if instructed in the aforementioned notice from
Lessee (which notice shall specify the Securities to be purchased) use
reasonable best efforts to invest, at the risk of Lessee (except as provided
below with respect to Indenture Trustee’s gross negligence or willful
misconduct), the funds received by it from any Participant with respect to such
Unit or Units in Permitted Investments in accordance with Lessee’s instructions.
Any such Permitted Investments purchased by Owner Trustee upon instructions from
Lessee shall be held in trust by Owner Trustee for the benefit of such
Participant. Lessee shall pay to Owner Trustee on such Closing Date (if such
Unit or Units are delivered and accepted pursuant hereto) the amount of any net
loss on the investment of such funds invested at the instruction of Lessee. If
the funds furnished by any Participant with respect to such Unit or Units are
required to be returned to such Participant, Lessee shall, on the date on which
such funds are so required to be returned, reimburse Owner Trustee, for the
benefit of such Participant, for any net losses incurred on such investments.
Owner Trustee shall not be liable for failure to invest such funds or for any
losses incurred on such investments except for its own willful misconduct or
gross negligence. In order to obtain funds for the payment of the Equipment Cost
for such Unit or Units or to return funds furnished by such Participant to Owner
Trustee for the benefit of such Participant with respect to such Unit or Units,
Owner Trustee is authorized to sell any Permitted Investments purchased as
aforesaid with the funds received by it from such Participant in connection with
such Unit or Units.
          (d) Notwithstanding the provisions of Section 2.7(a), no Participant
shall be under any obligation to make its Commitment available beyond 5:00 P.M.
(New York City time) on February 15, 2006.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of Trust Company and Owner
Trustee. Trust Company (except with respect to clause (c) below) and as Owner
Trustee, (with respect to

      Participation Agreement (KCSR 2005-1)   - 11 -    

 



--------------------------------------------------------------------------------



 



clause (c) below) represents and warrants to Owner Participant, Indenture
Trustee, Loan Participants and Lessee, notwithstanding the provisions of
Section 11.13 or any similar provision in any other Operative Agreement, that,
as of the date hereof and as of each Closing Date (unless any such
representation is specifically made as of one date):
          (a) Trust Company is a Delaware banking corporation duly organized and
validly existing in good standing under the laws of the State of Delaware and
has full corporate power and authority to carry on its business as now conducted
and to enter into and perform its obligations hereunder and under the Trust
Agreement and (assuming due authorization, execution and delivery of the Trust
Agreement by Owner Participant) has full power and authority, as Owner Trustee
and/or, to the extent expressly provided herein or therein to enter into and
perform its obligations under each of the Owner Trustee Agreements;
          (b) Owner Trustee and, to the extent expressly provided therein, Trust
Company, has duly authorized, executed and delivered the Trust Agreement and
(assuming the due authorization, execution and delivery of the Trust Agreement
by Owner Participant) has duly authorized, executed and delivered, or in the
case of the Lease Supplement and the Indenture Supplement will on each Closing
Date execute and deliver, each of the other Owner Trustee Agreements (other than
the Equipment Notes) and, as of each Closing Date, the Equipment Notes to be
delivered on such Closing Date; and the Trust Agreement constitutes a legal,
valid and binding obligation of Trust Company, enforceable against Trust Company
or Owner Trustee, as the case may be, in accordance with its terms except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and by general equity
principles;
          (c) assuming the due authorization, execution and delivery of the
Trust Agreement by Owner Participant, each of the Owner Trustee Agreements
(other than the Trust Agreement) to which it is a party constitutes, or when
entered into will constitute, a legal, valid and binding obligation of Trust
Company or as Owner Trustee, as the case may be, enforceable against Trust
Company or Owner Trustee, as the case may be, in accordance with its terms
except as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and by
general equity principles;
          (d) neither the execution and delivery by Trust Company or Owner
Trustee, as the case may be, of the Owner Trustee Agreements or the Equipment
Notes to be delivered on each Closing Date, nor the consummation by Trust
Company or Owner Trustee, as the case may be, of any of the transactions
contemplated hereby or thereby, nor the compliance by Trust Company or Owner
Trustee, as the case may be, with any of the terms and provisions hereof and
thereof, (i) requires or will require any approval of its stockholders, or
approval or consent of any trustees or holders of any indebtedness or
obligations of it, or (ii) violates or will violate its Certificate of
Incorporation or by-laws, or contravenes or will contravene any provision of, or
constitutes or will constitute a default under, or results or will result in any
breach of, or results or will result in the creation of any Lien (other than as
permitted under the Lease) upon its property under any indenture, mortgage,
chattel mortgage, deed of trust, conditional sale contract, bank loan or credit
agreement, license or other agreement or instrument to which it is a party or by
which it is bound, or contravenes or will contravene any law, governmental rule
or

      Participation Agreement (KCSR 2005-1)   - 12 -    

 



--------------------------------------------------------------------------------



 



regulation of the State of Delaware governing the banking or trust powers of
Owner Trustee, or any judgment or order applicable to or binding on it;
          (e) there are no pending or threatened actions or proceedings against
Trust Company or Owner Trustee before any court or administrative agency which
individually or in the aggregate, if determined adversely to it, would
materially adversely affect the ability of Trust Company or Owner Trustee, as
the case may be, to perform its obligations under the Trust Agreement, the other
Owner Trustee Agreements or the Equipment Notes to be delivered on each Closing
Date;
          (f) its location as such term is used in Section 9-307 of the Uniform
Commercial Code is located in Delaware and the place where its records
concerning the Equipment and all its interest in, to and under all documents
relating to the Trust Estate, is located at Rodney Square North, 1100 North
Market Street, Wilmington, Delaware 19890, and Trust Company agrees to give
Owner Participant, Indenture Trustee and Lessee written notice of any relocation
of said location or said place from its present location within 60 days of the
date thereof;
          (g) no consent, approval, order or authorization of, giving of notice
to, or registration with, or taking of any other action in respect of,
governmental authority or agency or any State of Delaware governmental authority
or agency regulating the banking or trust powers of Trust Company, is required
for the execution and delivery of, or the carrying out by, Trust Company or
Owner Trustee, as the case may be, of any of the transactions contemplated
hereby or by the Trust Agreement or of any of the transactions contemplated by
any of the other Owner Trustee Agreements, other than any such consent,
approval, order, authorization, registration, notice or action as has been duly
obtained, given or taken;
          (h) on each Delivery Date, Owner Trustee’s right, title and interest
in and to the Equipment delivered on such Delivery Date shall be free of any
Lessor’s Liens attributable to Trust Company;
          (i) on each Closing Date, the proceeds received by Owner Trustee from
Owner Participant on such Closing Date pursuant to the Trust Agreement will be
administered by it in accordance with Article IV of the Trust Agreement; and
          (j) on each Delivery Date, the Trust shall receive from Seller such
title to the Units of Equipment delivered on such Delivery Date as was conveyed
to it by Seller, subject to the rights of Owner Trustee and Lessee under the
Lease and the security interest created pursuant to the Indenture and each
Indenture Supplement.
     Section 3.2 Representations and Warranties of Lessee. Lessee represents and
warrants to Owner Trustee, Trust Company, Indenture Trustee, Loan Participants
and Owner Participant that, as of the date hereof and as of each Closing Date
(unless any such representation is specifically made as of one date):
          (a) Lessee is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Missouri, is a Class I railroad as
defined in 49 CFR Part 12011-1, is duly licensed or qualified and in good
standing in each jurisdiction in which the

      Participation Agreement (KCSR 2005-1)   - 13 -    

 



--------------------------------------------------------------------------------



 



failure to so qualify would have a material adverse effect on its ability to
enter into and perform its obligations under the Lessee Agreements, has the
corporate power and authority to carry on its business as now conducted, and has
the requisite power and authority to execute, deliver and perform its
obligations under the Lessee Agreements;
          (b) the Lessee Agreements have been duly authorized by all necessary
corporate action (no shareholder approval being required), executed and
delivered (or in the case of the Lease Supplement will on each Closing Date have
been duly executed and delivered) by Lessee, and constitute (or in the case of
the Lease Supplement will on each Closing Date constitute) the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency and similar laws and by general principles of equity;
          (c) the execution, delivery and performance by Lessee of each Lessee
Agreement and compliance by Lessee with all of the provisions thereof do not and
will not contravene any law or regulation, or any order of any court or
governmental authority or agency applicable to or binding on Lessee or any of
its properties, or contravene the provisions of, or constitute a default by
Lessee under, or result in the creation of any Lien (except for Permitted Liens)
upon the property of Lessee under its Certificate of Incorporation or by-laws or
any material indenture, mortgage, contract or other agreement or instrument to
which Lessee is a party or by which Lessee or any of its property is bound or
affected;
          (d) except for those matters discussed in the financial statements
provided to the Participants under Section 3.2(e), there are no proceedings
pending or, to the knowledge of Lessee, threatened against Lessee in any court
or before any governmental authority or arbitration board or tribunal which
individually or in the aggregate would materially and adversely affect the
financial condition of Lessee or impair the ability of Lessee to perform its
obligations under the Lessee Agreements or which questions the validity of any
Lessee Agreement or any action taken or to be taken pursuant thereto;
          (e) the audited consolidated balance sheet and consolidated statements
of income and retained earnings and cash flows of KCS for the fiscal year ended
December 31, 2004, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of KCS as of such
date and the results of its operations for the period then ended. The unaudited
consolidated balance sheet and consolidated statements of income and retained
earnings and cash flows of KCS for the nine months ended September 30, 2005,
fairly present, in conformity with generally accepted accounting principles, the
consolidated financial position of KCS as of such date and the results of its
operations for the period then ended, subject to normal year-end adjustments;
          (f) neither the nature of Lessee nor its businesses or properties, nor
any relationship between Lessee and any other Person, nor any circumstances in
connection with the execution and delivery by Lessee of the Lessee Agreements,
is such as to require a consent, approval or authorization of, or filing,
registration or qualification with, or the giving of notice to, any governmental
authority on the part of Lessee in connection with the execution and delivery by
Lessee of the Lessee Agreements, other than notices required to be filed with
the

      Participation Agreement (KCSR 2005-1)   - 14 -    

 



--------------------------------------------------------------------------------



 



STB, which notices shall have been filed on or prior to each Closing Date and
except as contemplated by Section 3.2(g) hereof;
          (g) all filings and other actions necessary to protect the rights of
Owner Trustee under the Lease, and to perfect the security interest of Indenture
Trustee under the Indenture in the Indenture Estate as against creditors of and
purchasers from Owner Trustee, will have been made on or prior to each Closing
Date and the Indenture will on each Closing Date create a valid and perfected
lien and security interest in the Indenture Estate, subject to any Lessor’s
Liens and Permitted Liens;
          (h) on each Delivery Date, the Equipment is covered by the insurance
required by Section 12 of the Lease and all premiums due prior to each Delivery
Date in respect of such insurance shall have been paid in full;
          (i) Lessee has timely filed all United States Federal income tax
returns and all other material tax returns which (to its knowledge) are required
to be filed by it and has paid all taxes due pursuant to such returns or
pursuant to any assessment made against Lessee or any of its assets (other than
assessments, the payment of which is being contested in good faith by Lessee)
and no tax liens have been filed and no claims are being asserted with respect
to any such taxes, fees or other charges which could reasonably be expected to
have a materially adverse effect on its ability to perform its obligations under
the Lessee Agreements;
          (j) the (i) “location” (as such term is used in Section 9-307 of the
Uniform Commercial Code) of Lessee is the State of Missouri, and the place where
its records concerning the Equipment and all of its interests in, to and under
all documents relating to the Equipment are and will be kept, is located at
Kansas City, Missouri, and (ii) The Kansas City Southern Railway Company is its
true legal name as registered in the jurisdiction of its organization, its
federal employer identification number is 44-6000758 and its organizational
identification number designated by its jurisdiction of organization is
R00000513;
          (k) no Lease Default has occurred and is continuing and no Event of
Loss has occurred;
          (l) Lessee is not an “investment company” or an “affiliated person” of
an “investment company” within the meaning of the Investment Company Act of
1940;
          (m) the acquisition by Owner Participant of the Beneficial Interest
for its own account will not constitute a prohibited transaction within the
meaning of section 4975(c)(1)(A) through (D) of the Code. The representation
made by Lessee in the preceding clause is made in reliance upon and subject to
the accuracy of the representation of Owner Participant in Section 3.6(g) of
this Agreement;
          (n) on each Delivery Date, after giving effect to the transactions
contemplated hereby, Owner Trustee shall have good and marketable title to the
Units being delivered on or such Delivery Date, in each case free and clear of
all claims, Liens and encumbrances of any nature, except Permitted Liens of the
type described in clauses (iii), (iv) or (v) of the definition thereof;

      Participation Agreement (KCSR 2005-1)   - 15 -    

 



--------------------------------------------------------------------------------



 



     (o) each Unit has been manufactured to meet the Design Specifications;
     (p) the Equipment Cost for each Unit is equal to the purchase price on
November 2, 2005, paid by Lessee and NAFTA Rail to El-Mo-Mex, Inc. in connection
with the purchase of the Units; and
     (q) the only expected use outside the United States of any Unit is use in
Canada or Mexico on a temporary basis which is not expected to exceed a total of
90 days in any calendar year.
     Section 3.3 Representations and Warranties of Indenture Trustee. Indenture
Trustee represents and warrants to Owner Participant, Owner Trustee, Trust
Company, Loan Participants and Lessee that, as of the date hereof and as of each
Closing Date (unless any such representation is specifically made as of one
date):
          (a) Indenture Trustee is a national banking association duly organized
and validly existing and in good standing under the laws of the United States
and has the full corporate power, authority and legal right under the laws of
the State of Utah and the laws of the United States pertaining to its banking,
trust and fiduciary powers to execute, deliver and carry out the terms of each
of the Indenture Trustee Agreements;
          (b) the execution, delivery and performance by Indenture Trustee of
each of the Indenture Trustee Agreements have been duly authorized by Indenture
Trustee and will not violate its Certificate of Incorporation or by-laws or the
provisions of any indenture, mortgage, contract or other agreement to which it
is a party or by which it is bound or any laws, rules or regulations of the
United States or the State of Utah (or any governmental subdivision of either
thereof) pertaining to its banking, trust or fiduciary powers;
          (c) each Indenture Trustee Agreement, when executed and delivered,
will constitute its legal, valid and binding obligation enforceable against it
in accordance with its terms;
          (d) there are no proceedings pending or, to the knowledge of Indenture
Trustee, threatened, and to the knowledge of Indenture Trustee there is no
existing basis for any such proceedings, against or affecting Indenture Trustee
in or before any court or before any governmental authority or arbitration board
or tribunal which, individually or in the aggregate, if adversely determined,
might impair the ability of Indenture Trustee to perform its obligations under
the Indenture Trustee Agreements;
          (e) no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body of the United
States or the State of Utah, in required for the due execution, delivery and
performance by Indenture Trustee of the Indenture Trustee Agreements, except as
have been previously obtained, given or taken;
          (f) Indenture Trustee is not in default under any of the Indenture
Trustee Agreements;

      Participation Agreement (KCSR 2005-1)   - 16 -    

 



--------------------------------------------------------------------------------



 



          (g) neither Indenture Trustee, nor any Person authorized to act on
behalf of Indenture Trustee, has directly or indirectly offered any interest in
the Trust Estate or the Equipment Notes or any other Operative Agreement or any
security similar to either thereof for sale to, or solicited offers to buy any
of the same from, or otherwise approached or negotiated with respect to any of
the same with, any Person other than the Loan Participants; and
          (h) there are no Taxes which may be imposed on or asserted against the
Indenture Estate or any part thereof or any interest therein, Trust Company,
Owner Trustee or Owner Participant by any state or local government or taxing
authority in connection with the execution, delivery or performance by Indenture
Trustee of the Indenture Trustee Agreements or the authentication of the
Equipment Notes.
     Section 3.4 Representations, Warranties and Covenants Regarding Beneficial
Interest.
          (a) Owner Trustee represents and warrants to Lessee, Indenture
Trustee, Loan Participants and Owner Participant that, as of the date hereof and
as of each Closing Date, neither Owner Trustee nor any Person authorized or
employed by Owner Trustee as agent or otherwise in connection with the placement
of the Beneficial Interest or any similar interest has offered any of the
Beneficial Interest or any similar interest or any of the Equipment Notes or any
similar interest for sale to, or solicited offers to buy any thereof from, or
otherwise approached or negotiated with respect thereto with, any prospective
purchaser.
          (b) Lessee represents and warrants to Owner Trustee, Indenture
Trustee, Loan Participants and Owner Participant that, as of the date hereof and
as of each Closing Date, it has not offered any of the Beneficial Interest for
sale to, or solicited offers to buy any thereof from, any Person other than
Owner Participant and not more than 35 other prospective institutional
investors.
          (c) Both Owner Trustee and Lessee agree severally but not jointly that
neither Owner Trustee nor Lessee nor anyone acting on behalf of Owner Trustee or
Lessee will offer the Beneficial Interest or any part thereof or any similar
interest for issue or sale to any prospective purchaser, or solicit any offer to
acquire any of the Beneficial Interest or any part thereof so as to bring the
issuance and sale of the Beneficial Interest or any part thereof within the
provisions of Section 5 of the Securities Act of 1933, as amended.
          (d) Lessee has not retained or employed any broker, finder or
financial advisor (other than AMA Capital) to act on its behalf in connection
with the transactions contemplated hereby and it has not authorized any broker,
finder or financial advisor retained or employed by any other Person to so act.
     Section 3.5 [Reserved].
     Section 3.6 Representations and Warranties of Owner Participant. Owner
Participant represents and warrants to Owner Trustee, Trust Company, Indenture
Trustee, Loan Participants and Lessee that, as of the date hereof and as of each
Closing Date (unless any such representation is specifically made as of one
date):

      Participation Agreement (KCSR 2005-1)   - 17 -    

 



--------------------------------------------------------------------------------



 



          (a) Owner Participant is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the power and authority to carry on its business as now conducted;
          (b) Owner Participant has the power and authority to enter into the
Owner Participant Agreements and to perform its obligations thereunder, and such
execution, delivery and performance do not and will not contravene any law or
any order of any court or governmental authority or agency applicable to or
binding on Owner Participant, or contravene the provisions of, or constitute a
default under, or result in the creation of any Lien (other than the leasehold
interest of Lessee under the Lease and the security interest of Indenture
Trustee under the Indenture) upon the Equipment under, its organization
documents or any material indenture, mortgage, contract or other agreement or
instrument to which Owner Participant is a party or by which it or any of its
property or the Equipment may be bound or affected;
          (c) the Owner Participant Agreements have been duly authorized by all
necessary action on the part of Owner Participant, do not require any approval
not already obtained of the members of Owner Participant or any approval or
consent not already obtained of any trustee or holders of indebtedness or
obligations of Owner Participant, have been duly executed and delivered by Owner
Participant and (assuming the due authorization, execution and delivery by each
other party thereto) constitute the legal, valid and binding obligations of
Owner Participant, enforceable against Owner Participant in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency and similar laws and by general principles of equity;
          (d) no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery or performance by Owner Participant of the Trust
Agreement, the Tax Indemnity Agreement and this Agreement, it being understood
that no representation or warranty is being made herein with respect to the ICC
Termination Act or any other laws, governmental rules or regulations specific to
the Equipment;
          (e) the Trust Estate is free of any Lessor’s Liens attributable to
Owner Participant;
          (f) there are no pending or, to the knowledge of Owner Participant,
threatened actions or proceedings before any court or administrative agency
which would materially adversely affect Owner Participant’s financial condition
or its ability to perform its obligations under the Trust Agreement, the Tax
Indemnity Agreement, this Agreement or any other Owner Participant Agreement;
          (g) as of each Closing Date, Owner Participant is purchasing the
Beneficial Interest to be acquired by it on such Closing Date for its account
with no present intention of distributing such Beneficial Interest or any part
thereof in any manner which would violate the Securities Act of 1933, as
amended, but without prejudice, however, to the right of Owner Participant at
all times to sell or otherwise dispose of all or any part of such Beneficial
Interest under a registration statement under the Securities Act of 1933, as
amended, or under an exemption from such registration available under such Act.
Owner Participant acknowledges

      Participation Agreement (KCSR 2005-1)   - 18-    

 



--------------------------------------------------------------------------------



 



that its Beneficial Interest has not been registered under the Securities Act of
1933, as amended, and that neither Owner Trustee nor Lessee contemplates filing,
or is legally required to file, any such registration statement;
          (h) with respect to the sources of the amount to be advanced by Owner
Participant pursuant to Section 2.2(a), no part of such amounts constitutes
assets of any employee benefit plan (other than a government plan exempt from
the coverage of ERISA); and
          (i) OP Guarantor has a tangible net worth of not less than
$75,000,000.
     Section 3.7 Opinion Acknowledgment. Each of the parties hereto, with
respect to such party, expressly consents to the rendering by its counsel of the
opinions referred to in Section 4.1(a)(2) and Section 4.1(b)(8) and acknowledges
that such opinions shall be deemed to be rendered at the request and upon the
instructions of such party, each of whom has consulted with and has been advised
by its counsel as to the consequences of such request, instructions and consent.
     Section 3.8 Representations and Warranties of the Loan Participants. Each
Loan Participant represents and warrants to Owner Trustee, Indenture Trustee,
Owner Participant and Lessee that, as of the date hereof and as of each Closing
Date (and the purchase of an Equipment Note by such Loan Participant on each
Closing Date shall constitute a reaffirmation by such Loan Participant of each
of these representations and warranties as of such date):
          (a) such Loan Participant is duly organized and validly existing under
the laws of its jurisdiction of organization, and has the full power, authority
and legal right under the laws of its jurisdiction of organization to execute,
deliver and perform the terms of this Agreement;
          (b) such Loan Participant is acquiring the Equipment Notes to be
issued to it on each Closing Date for the purpose of investment and not with a
view to the distribution thereof, and that, except as permitted or contemplated
by the terms of the Operative Agreements, such Loan Participant has no present
intention of selling, negotiating or otherwise disposing of such Equipment
Notes; it being understood, however, that the disposition of such Loan
Participant’s property shall at all times be and remain within its control; and
          (c) such Loan Participant is acquiring the Equipment Notes with funds
that do not constitute plan assets, and the term “plan assets” shall have the
meaning specified in Department of Labor Regulation §2510.3-101.
ARTICLE IV.
CONDITIONS PRECEDENT
     Section 4.1 Conditions Precedent to First Delivery Date; Conditions of Each
Participant and Indenture Trustee to any Closing Date.

      Participation Agreement (KCSR 2005-1)   - 19 -    

 



--------------------------------------------------------------------------------



 



          (a) First Delivery Date Conditions. No Delivery Date shall occur until
the following conditions precedent shall have been satisfied:
     (1) Execution of Operative Agreements. This Agreement, the Trust Agreement,
the OP Guaranty, the Lease, the Indenture, shall each be satisfactory in form
and substance to the parties thereto, shall have been duly executed and
delivered by the parties thereto, shall each be in full force and effect and
executed counterparts of each shall have been delivered to each such party or
its counsel; and no event shall have occurred and be continuing that constitutes
a Lease Default or an Indenture Default.
     (2) Opinions of Counsel. Owner Trustee, Indenture Trustee, Loan
Participants, Owner Participant and Lessee shall have received the favorable
written opinion of each of (A) internal counsel to Lessee and special counsel to
Lessee, (B) counsel to Owner Trustee, (C) internal counsel to OP Guarantor and
special counsel to Owner Participant and OP Guarantor and (D) counsel to
Indenture Trustee, each in form and scope satisfactory to such Participant;
provided that receipt by a party hereto of a favorable written opinion from
counsel to such party shall not be a condition precedent to such party’s
obligations hereunder; provided further that, such opinions shall be dated the
date of the agreements set forth in Section 4.1(a)(1) hereof.
     (3) Tax Indemnity Agreement. The Tax Indemnity Agreement shall be
satisfactory in form and substance to Owner Participant and Lessee, shall have
been duly executed and delivered by Lessee and Owner Participant, and shall be
in full force and effect.
     (4) Corporate Documents. Each of the parties shall have received such
documents and evidence with respect to Lessee, Owner Participant, OP Guarantor,
Owner Trustee and Indenture Trustee as such party may reasonably request in
order to establish the authority for the consummation of the transactions
contemplated by this Agreement and the other Operative Agreements, the taking of
all corporate and other proceedings in connection therewith and compliance with
the conditions herein or therein set forth and the incumbency of all officers
signing any of the Operative Agreements.
          (b) Closing Date Conditions. The obligation of each Participant to
participate in the transactions contemplated hereby on any Closing Date shall be
subject to the following conditions precedent (except that paragraph (17) shall
not be a condition precedent to Owner Participant’s obligations hereunder and
paragraph (18) shall not be a condition precedent to either Loan Participant’s
obligations):
     (1) Execution of Operative Agreements. On or before such Closing Date, each
of the documents referred to in Section 4.1(a)(1) and Section 4.1(a)(3) shall be
in full force and effect and the Equipment Notes to be issued on such Closing
Date, the Lease Supplement, the Indenture Supplement, a Direct Mortgage
Termination and Release in each case with respect of the Units for which
settlement will be made on such Closing Date shall each be satisfactory in form
and substance to such Participant and Indenture Trustee, shall have been duly
executed and delivered by the parties thereto (except that the execution and
delivery of the documents referred to above by a party

      Participation Agreement (KCSR 2005-1)   - 20 -    

 



--------------------------------------------------------------------------------



 



thereto shall not be a condition precedent to such party’s obligations
hereunder), shall each be in full force and effect and executed counterparts of
each shall have been delivered to such Participant and Indenture Trustee or its
counsel on or before such Closing Date; and no event shall have occurred and be
continuing that constitutes a Lease Default or an Indenture Default.
     (2) Recordation and Filing. On or before such Closing Date, Lessee will
cause the Lease, the Lease Supplement with respect to the Units for which
settlement will be made on such Closing Date, the Indenture, the Indenture
Supplement with respect to the Units for which settlement will be made on such
Closing Date, and the Direct Mortgage Termination and Release with respect to
the Units for which settlement will be made on such Closing Date or appropriate
evidence thereof, to be duly filed, recorded and deposited (A) with the Surface
Transportation Board in conformity with 49 U.S.C. § 11301, (B) with the
Registrar General of Canada pursuant to Section 105 of the Canada Transportation
Act and provision will have been made for publication of notice of such deposit
in The Canada Gazette in accordance with said Section 105 and (C) in such other
places within the United States, Canada or Mexico as Owner Trustee, Indenture
Trustee and any Participant may reasonably request for the protection of Owner
Trustee’s title to the Equipment and interest in the Lease, or the security
interest of Indenture Trustee in the Equipment and the Lease, and will furnish
Indenture Trustee, Owner Trustee and each Participant proof thereof.
     (3) Uniform Commercial Code Statements. On such Closing Date, (i) a
financing statement or statements covering all the security interests created by
or pursuant to the Indenture shall have been delivered naming the Trust, as
debtor, and Indenture Trustee, as a secured party, shall have been duly filed in
the jurisdictions set forth in Schedule 4 attached hereto and all Taxes with
respect to such filings shall have been paid and reasonably satisfactory
evidence thereof shall have been delivered to the Participants; and (ii) a
uniform commercial code protective financing statement or statements describing
the Lease as a lease shall have been delivered naming Indenture Trustee (as
assignee of the Trust) as lessor or secured party and Lessee as lessee or
debtor, shall have been duly filed in the jurisdictions set forth in Schedule 4
attached hereto and all Taxes with respect to such filings shall have been paid
and reasonably satisfactory evidence thereof shall have been delivered to such
Participant.
     (4) Officer’s Certificate of Lessee. On such Closing Date, Owner Trustee,
Indenture Trustee, Loan Participants and Owner Participant shall have received
an Officer’s Certificate dated such date from Lessee, to the effect that the
representations and warranties of Lessee contained in Section 3.2 and
Section 3.4(b) are true and correct in all material respects on such Closing
Date with the same effect as though made on and as of said date, except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date), and that Lessee has performed and complied with all
agreements and conditions herein contained which are required to be performed or
complied with by Lessee on or before said date.

      Participation Agreement (KCSR 2005-1)   - 21 -    

 



--------------------------------------------------------------------------------



 



     (5) Officer’s Certificate of Owner Trustee. On such Closing Date, Lessee,
Indenture Trustee, Loan Participants and Owner Participant shall have received
an Officer’s Certificate dated such date from Owner Trustee, to the effect that
the representations and warranties of Owner Trustee contained in Section 3.1 and
Section 3.4(a) are true and correct in all material respects on such Closing
Date with the same effect as though made on and as of said date, except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date), and that Owner Trustee has performed and complied with
all agreements and conditions herein contained which are required to be
performed or complied with by Owner Trustee on or before said date.
     (6) Officer’s Certificate of Indenture Trustee. On such Closing Date,
Lessee, Owner Trustee, Loan Participants and Owner Participant shall have
received an Officer’s Certificate dated such date from Indenture Trustee, to the
effect that the representations and warranties of Indenture Trustee contained in
Section 3.3 are true and correct in all material respects on such Closing Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Indenture Trustee has performed and complied
with all agreements and conditions herein contained which are required to be
performed or complied with by Indenture Trustee on or before said date.
     (7) Officer’s Certificate of Owner Participant. On such Closing Date,
Lessee, Owner Trustee, Indenture Trustee, and Loan Participants shall have
received an Officer’s Certificate dated such date from Owner Participant, to the
effect that the representations and warranties of Owner Participant contained in
Section 3.6 are true and correct in all material respects on such Closing Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Owner Participant has performed and complied
with all agreements and conditions herein contained which are required to be
performed or complied with by Owner Participant on or before said date.
     (8) Opinions of Counsel. On such Closing Date, Owner Trustee, Indenture
Trustee, Loan Participants and Owner Participant shall have received the
favorable written opinion of each of (A) internal counsel to Lessee and special
counsel to Lessee, (B) counsel to Owner Trustee, and (C) counsel to Indenture
Trustee, in form and scope satisfactory to each Participant, (D) Alvord and
Alvord, special STB counsel, and (E) McCarthy Tétrault, special Canadian
counsel; provided that receipt by a party hereto of a favorable written opinion
from counsel to such party shall not be a condition precedent to such party’s
obligations hereunder.
     (9) Title. On such Closing Date, after giving effect to the transactions
contemplated hereby and by the other Operative Agreements, Owner Trustee shall
have good and marketable title to each Unit to be settled on such Closing Date,
free and clear

      Participation Agreement (KCSR 2005-1)   - 22 -    

 



--------------------------------------------------------------------------------



 



of all Liens, except Permitted Liens of the type described in clause (iii),
(iv) and (v) of the definition thereof.
     (10) Bills of Sale. On such Closing Date, Seller shall have delivered to
Owner Trustee (with copies to Indenture Trustee, Loan Participants and Owner
Participant) a Bill of Sale with respect to each Unit being settled on such
Closing Date, such Bill of Sale dated the Closing Date for such Unit,
transferring to Owner Trustee good and marketable title to such Units and
warranting to Owner Trustee that at the time of delivery of each such Unit,
Seller had legal title thereto and good and lawful right to sell the same, and
title thereto was free of all claims, liens and encumbrances of any nature,
except Permitted Liens of the type describe in clause (iii) and (iv) of the
definition thereof.
     (11) Certificates of Acceptance. On such Closing Date, Lessee shall have
delivered to Owner Trustee (with copies to Indenture Trustee, Loan Participants
and Owner Participant) a Certificate of Acceptance with respect to each Unit
being settled on such Closing Date, such Certificate of Acceptance executed on
and dated the Delivery Date for such Unit.
     (12) Insurance Certificate. On or before such Closing Date, Indenture
Trustee, Loan Participants, Owner Trustee and Owner Participant shall have
received any certificate relating to insurance that is required pursuant to
Section 12 of the Lease.
     (13) Corporate Documents. Each of the Participants shall have received such
documents and evidence with respect to Lessee, Owner Participant, OP Guarantor,
Owner Trustee and Indenture Trustee as the Participants may reasonably request
in order to establish the authority for the consummation of the transactions
contemplated by this Agreement and the other Operative Agreements, the taking of
all corporate and other proceedings in connection therewith and compliance with
the conditions herein or therein set forth and the incumbency of all officers
signing any of the Operative Agreements.
     (14) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of such
Closing Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or any of the other Operative Agreements or the
transactions contemplated hereby or thereby.
     (15) Closing Date Notice. Prior to such Closing Date, Indenture Trustee and
the Participants shall have received the written notice of such Closing Date
required pursuant to Section 2.3(a).
     (16) No Illegality. No change shall have occurred after the date of the
execution and delivery of this Agreement in applicable law or regulations
thereunder or interpretations thereof by regulatory authorities that, in the
opinion of such Participant or its counsel, would make it illegal for such
Participant to enter into any transaction contemplated by the Operative
Agreements.

      Participation Agreement (KCSR 2005-1)   - 23 -    

 



--------------------------------------------------------------------------------



 



     (17) Owner Participant’s Investments. Owner Participant shall have made
available its Commitment with respect to the Units delivered on such Closing
Date in accordance with Sections 2.2(a) and 2.3.
     (18) Loan Participants’ Investment. Each Loan Participant shall have made
available its Commitment with respect to the Units delivered on such Closing
Date in accordance with Sections 2.2(b) and 2.3.
     (19) Consents. All approvals and consents of any trustees or holders of any
indebtedness or obligations of Lessee which are required in connection with the
transactions contemplated by this Agreement and the other Operative Agreements
shall have been duly obtained and be in full force and effect.
     (20) Governmental Actions. All actions, if any, required to have been taken
on or prior to such Closing Date in connection with the transactions
contemplated by this Agreement and the other Operative Agreements on such
Closing Date shall have been taken by any governmental or political agency,
subdivision or instrumentality of the United States and all orders, permits,
waivers, exemptions, authorizations and approvals of such entities required to
be in effect on such Closing Date in connection with such transactions
contemplated by this Agreement and the other Operative Agreements on such
Closing Date shall have been issued, and all such orders, permits, waivers,
exemptions, authorizations and approvals shall be in full force and effect, on
such Closing Date.
     Section 4.2 Additional Conditions Precedent to the Obligations of Loan
Participants. The obligation of each Loan Participant to advance funds for the
Equipment Notes to be purchased by it pursuant to Section 2.2(b) on any Closing
Date shall be subject to the additional conditions that:
          (a) Equipment Notes. The Equipment Notes to be delivered on such
Closing Date shall have been duly authorized, executed and delivered to such
Loan Participant by a duly authorized officer of Owner Trustee and duly
authenticated by Indenture Trustee.
          (b) Debt Appraisal Letter. On or before such Closing Date, each Loan
Participant shall have received a letter from the equipment appraiser setting
forth the appraiser’s opinion as to the fair market value of the applicable
Units and that such fair market value is not less than the Equipment Cost for
the applicable Equipment.
          (c) Loan Participants’ Fee. Lessee shall have paid to each Loan
Participant (i) the fee payable to each Loan Participant in connection with its
making of the loan contemplated hereby, as provided in Section 9.04(f) of the
Direct Loan Agreement and (ii) all accrued and unpaid interest and other accrued
amounts payable under the Direct Loan Agreement in respect of the Units to be
delivered and accepted under the Lease on such Closing Date.
          (d) Opinion. On such Closing Date, each Loan Participant shall have
received the opinion of Vedder, Price, Kaufman & Kammholz, P.C., addressed to
each Loan Participant, in form and substance satisfactory to such Loan
Participant.

      Participation Agreement (KCSR 2005-1)   - 24 -    

 



--------------------------------------------------------------------------------



 



     Section 4.3 Additional Conditions Precedent to the Obligations of Owner
Participant. The obligation of Owner Participant to provide the funds specified
with respect to it in Section 2.2(a) on each Closing Date with respect to any
Unit to be settled on such Closing Date shall be subject to the following
additional conditions:
          (a) Appraisal. On or before such Closing Date, Owner Participant shall
have received an opinion (the “Appraisal”) of an equipment appraiser reasonably
satisfactory in form and substance to Owner Participant.
          (b) Opinion with Respect to Certain Tax Aspects. On such Closing Date,
Owner Participant shall have received the opinion of Thelen Reid & Priest LLP,
addressed to Owner Participant, in form and substance satisfactory to Owner
Participant, containing such counsel’s favorable opinion with respect to the
Federal income tax aspects of the transaction contemplated hereby.
          (c) No Tax Law Change. No Change in Tax Law shall have occurred nor
shall a judicial opinion on a tax issue have been rendered on or prior to such
Closing Date which change, if enacted, adopted or made effective, or such
judicial opinion, would, in the reasonable opinion of Owner Participant, render
it disadvantageous or inadvisable for Owner Participant to enter into the
transactions contemplated by the Operative Agreements unless Lessee shall
indemnify Owner Participant to Owner Participant’s reasonable satisfaction for
such Change in Tax Law or, if such change can be compensated for by an
adjustment to Basic Rent, unless Lessee agrees to an adjustment to Basic Rent in
accordance with the principles of Section 2.6 of this Agreement to preserve
Owner Participant’s Net Economic Return.
     Section 4.4 Conditions Precedent to the Obligation of Lessee. The
obligation of Lessee to participate in the transactions contemplated hereby on
any Closing Date shall be subject to the following conditions precedent:
          (a) Corporate Documents. On or before such Closing Date, Lessee shall
have received such documents and evidence with respect to Owner Participant, OP
Guarantor, Owner Trustee and Indenture Trustee as Lessee may reasonably request
in order to establish the consummation of the transactions contemplated by this
Agreement, the taking of all corporate and other proceedings in connection
therewith and compliance with the conditions herein or therein set forth.
          (b) Operative Agreements. On or before such Closing Date, each of the
documents referred to in Section 4.1(b)(1) shall be in full force and effect.
          (c) Representations and Warranties True. On such Closing Date, the
representations and warranties of Owner Trustee, Indenture Trustee, Loan
Participants and Owner Participant contained in Section 3 hereof and OP
Guarantor contained in the OP Guaranty shall be true and correct in all material
respects as of such Closing Date as though made on and as of such date, and
Lessee shall have received an Officer’s Certificate dated such date from each of
Owner Trustee as described in Section 4.1(b)(5), Owner Participant as described
in Section 4.1(b)(7) and Indenture Trustee as described in Section 4.1(b)(6),
addressed to Lessee

      Participation Agreement (KCSR 2005-1)   - 25 -    

 



--------------------------------------------------------------------------------



 



and certifying as to the foregoing matters insofar as they relate to Owner
Trustee, Owner Participant and Indenture Trustee, as the case may be.
          (d) Opinions of Counsel. On such Closing Date, Lessee shall have
received the opinions of counsel for Owner Trustee and Indenture Trustee
referred to in Section 4.1(b)(8), addressed to Lessee.
          (e) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of such
Closing Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby.
          (f) No Tax Law Change. Lessee shall not be obligated to carry out the
transactions contemplated on such Closing Date if a Change in Tax Law shall have
occurred after the date of execution hereof and on or prior to such Closing Date
which would, in the reasonable opinion of Lessee, result in an adjustment
pursuant to Section 2.6 which would increase by more than 50 basis points the
present value (discounted at an interest rate per annum equal to the Debt Rate)
of all payments of Basic Rent payable for the Units to be delivered on such
Closing Date.
ARTICLE V.
FINANCIAL AND OTHER REPORTS OF LESSEE
     Lessee agrees that it will furnish directly to each Participant the
following:
          (a) unless included in a Form 10-Q delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 60 days after the
end of each quarterly period, except the last, of each fiscal year, consolidated
balance sheets of KCS, and its consolidated Subsidiaries as at the end of such
period, together with the related consolidated statements of income and cash
flows of KCS and its consolidated Subsidiaries for the period beginning on the
first day of such fiscal year and ending on the last day of such quarterly
period, setting forth in each case (except for the consolidated balance sheet)
in comparative form the figures for the corresponding periods of the previous
fiscal year, all in reasonable detail and prepared in accordance with generally
accepted accounting principles and certified by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of KCS;
          (b) unless included in a Form 10-K delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 120 days after
the last day of each fiscal year, a copy of KCS’s annual audited report covering
the operations of KCS and its consolidated Subsidiaries, including consolidated
balance sheets, and related consolidated statements of income and retained
earnings and consolidated statement of cash flows of KCS and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with generally accepted accounting principles applied on
a consistent basis, which statements will have been certified by a firm of
independent public accountants of recognized national standing selected by KCS;

      Participation Agreement (KCSR 2005-1)   - 26 -    

 



--------------------------------------------------------------------------------



 



          (c) as soon as available, one copy of each Annual Report on Form 10-K
(or any successor form), Quarterly Report on Form 10-Q (or any successor form)
and Form 8-K filed by KCS with the SEC or any successor agency, provided that,
as long as KCS is subject to informational requirements of the Securities
Exchange Act of 1934 and in accordance therewith files reports and other
information with the SEC each Participant shall be deemed to have been furnished
the foregoing reports and forms and each Participant may electronically access
such reports and forms by means of the SEC’s homepage on the internet or at
KCS’s homepage on the internet, provided, further, in the event that KCS shall
cease to be subject to such informational requirements, Lessee will provide each
Participant with 90 days’ advance written notice and thereafter Lessee shall
directly furnish such reports and forms to each Participant; and
          (d) as soon as available and in any event within 120 days after the
last day of each fiscal year, a certificate signed by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of Lessee
stating that he/she has reviewed the activities of Lessee during such year and
that Lessee during such year has kept, observed, performed and fulfilled each
and every covenant, obligation and condition contained herein and in the Lease,
or if a Lease Event of Default shall exist or if an event has occurred and is
continuing which, with the giving of notice or the passage of time or both,
would constitute a Lease Event of Default, specifying such Lease Event of
Default and all such events and the nature and status thereof.
If at any time Lessee shall become subject to the public reporting requirements
of the Securities and Exchange Commission or Lessee shall cease to be a
consolidated subsidiary of KCS, then the reporting requirements of paragraphs
(a) through (c) above shall apply directly to Lessee.
ARTICLE VI.
CERTAIN COVENANTS OF THE PARTICIPANTS,
TRUSTEES AND LESSEE
     Section 6.1 Restrictions on Transfer of Beneficial Interest. Owner
Participant agrees that it shall not sell, convey, assign, pledge, mortgage or
otherwise transfer any of its Beneficial Interest, except to Lessee in
accordance with Section 23(c) of the Lease (to which transfer Indenture Trustee
hereby consents), unless:
          (a) the Person to whom such transfer is to be made (a “Transferee”) is
(i) a Person that is an institutional investor organized as a corporation,
limited liability company, partnership or other legal entity under the laws of
the United States or any state or territory thereof or the District of Columbia
with tangible net worth or, in the case of a bank or lending institution,
combined capital or surplus at the time of such transfer of at least US
$75,000,000, all of the foregoing determined in accordance with generally
accepted accounting principles or (ii) any United States subsidiary or United
States affiliate of any such institutional or corporate investor if such
investor guarantees the obligations so assumed by such subsidiary or affiliate
pursuant to an instrument or instruments reasonably satisfactory to Lessee,
Owner Trustee and Indenture Trustee or (iii) any United States subsidiary or
United States affiliate of the original Owner Participant if the original Owner
Participant remains liable for all obligations of Owner Participant under each
of the Operative Agreements or OP Guarantor guarantees the obligations of the
Transferee;

      Participation Agreement (KCSR 2005-1)   - 27 -    

 



--------------------------------------------------------------------------------



 



          (b) neither the Transferee nor any of its Affiliates shall be
(i) directly involved in the transportation business (it being understood that
operating lessors and passive equity and debt investors (including lessors) in
railroad rolling stock and facilities are not directly involved in the
transportation business), (ii) a competitor of Lessee in Lessee’s primary
business, (iii) at the time of the proposed transfer, a substantial investor in
Lessee or any Affiliate of Lessee attempting a merger, acquisition or other
takeover of Lessee or any Affiliate of Lessee which merger, acquisition or other
takeover shall not have been approved by the Board of Directors of Lessee or
such Affiliate or otherwise be perceived by Lessee or such Affiliate to be
hostile to the management of Lessee or such Affiliate, (iv) an adverse plaintiff
or defendant in any then-existing litigation or any then-existing third-party
arbitration involving Lessee or an Affiliate of Lessee, or (v) the potential
plaintiff in any litigation which has been threatened, in writing, against
Lessee or an Affiliate of Lessee; provided that if a Specified Default or an
Event of Default shall have occurred and be continuing, the requirements set
forth in this subsection (b) above shall not apply to such transfer;
          (c) Indenture Trustee, Lessee and Owner Trustee shall have received
30 days’ (10 days in the case of a transfer to an Affiliate) prior written
notice of such transfer specifying the name and address of any proposed
transferee and such additional information as shall be necessary to determine
whether the proposed transfer satisfies the requirements of this Section 6.1 and
Section 8.01 of the Trust Agreement;
          (d) such Transferee enters into an agreement or agreements in form and
substance reasonably satisfactory to Lessee, Owner Trustee and Indenture Trustee
whereby such Transferee confirms that it shall be deemed a party to this
Agreement and each other Operative Agreement to which the transferring Owner
Participant is a party, and agrees to be bound by all the terms of, and to
undertake all of the obligations and liabilities of the transferring Owner
Participant contained in, this Agreement and such other Operative Agreements and
in which the Transferee shall make representations and warranties comparable to
those of Owner Participant contained herein and therein;
          (e) such transfer complies in all respects with and does not violate
any applicable law, including any applicable Federal securities law and the
securities law of any applicable state;
          (f) an opinion of counsel of the Transferee (which counsel shall be
either Thelen Reid & Priest LLP, internal counsel to the Transferee or another
counsel reasonably acceptable to Lessee and Indenture Trustee), confirming
(i) the existence, power and authority of, and due authorization, execution and
delivery of all relevant documentation by, the Transferee (with appropriate
reliance on certificates of corporate officers or public officials as to matters
of fact), (ii) that each agreement referred to in subparagraph (d) above is the
legal, valid, binding and enforceable obligation of the Transferee subject to
the customary exceptions, (iii) compliance of the transfer with the registration
provisions of applicable laws and regulations including Federal securities laws
and securities laws of the Transferee’s domicile and other jurisdictions
reasonably identified by Lessee as potentially applicable to the transfer, and
(iv) other matters as Lessee or Indenture Trustee may reasonably request, shall
be provided, prior to such transfer, to Lessee, Indenture Trustee and Owner
Trustee, which opinion shall be in form and substance reasonably satisfactory to
each of them;

      Participation Agreement (KCSR 2005-1)   - 28 -    

 



--------------------------------------------------------------------------------



 



          (g) except as specifically consented to in writing by Lessee and
Indenture Trustee, the terms of the Operative Agreements shall not be altered;
          (h) all fees, expenses and charges of the parties hereto (including
without limitation, legal fees and expenses of special counsel) incurred in
connection with each transfer of such Beneficial Interest shall be paid by Owner
Participant;
          (i) such transfer (i) does not involve the use of an amount which
constitutes assets of an employee benefit plan (other than a government plan
exempt from the coverage of ERISA) or (ii) will not constitute a prohibited
transaction; and
          (j) as a result of such transfer, no Indenture Default attributable to
Owner Participant or Owner Trustee shall have occurred and be continuing.
     Upon any such transfer, (i) except as the context otherwise requires, such
Transferee shall be deemed the “Owner Participant” for all purposes, and shall
enjoy the rights and privileges and perform the obligations of Owner Participant
to the extent of the interest transferred hereunder and under each other
Operative Agreement to which such Owner Participant is a party, and, except as
the context otherwise requires, each reference in this Agreement and each other
Operative Agreement to the “Owner Participant” shall thereafter be deemed to
include such Transferee for all purposes to the extent of the interest
transferred and (ii) the transferor, except as provided in Section 6.1(h)
hereof, shall be released from all obligations hereunder and under each other
Operative Agreement to which such transferor is a party or by which such
transferor is bound to the extent such obligations are expressly assumed by a
Transferee; and provided, further, that in no event shall any such transfer or
assignment waive or release the transferor from any liability on account of any
breach existing immediately prior to such transfer of any of its
representations, warranties, covenants or obligations set forth in the Operative
Agreements or for any fraudulent or willful misconduct. Any transfer or
assignment of the Beneficial Interest in violation of this Section 6.1 shall be
void and of no effect.
     Section 6.2 Lessor’s Liens Attributable to Owner Participant. Owner
Participant hereby unconditionally agrees with and for the benefit of the other
parties to this Agreement that Owner Participant will not directly or indirectly
create, incur, assume or suffer to exist any Lessor’s Liens on or against any
part of the Trust Estate or the Equipment arising out of any act or omission of
or claim against Owner Participant, and Owner Participant agrees that it will,
at its own cost and expense, take such action as may be necessary to duly
discharge and satisfy in full any such Lessor’s Lien (by bonding or otherwise,
so long as Lessee’s operation and use of the Equipment is not impaired);
provided that Owner Participant may contest any such Lessor’s Lien in good faith
by appropriate proceedings so long as such proceedings do not involve any
material danger of the sale, forfeiture or loss of the Equipment or any interest
therein and do not interfere with the use, operation, or possession of the
Equipment by Lessee under the Lease or the rights of Indenture Trustee under the
Indenture and the other Operative Agreements or the rights of the Loan
Participants under the Operative Agreements. Owner Participant hereby
indemnifies and holds harmless Lessee, Indenture Trustee, Indenture Estate,
Owner Trustee and each Loan Participant from and against any loss, cost or
expense (including reasonable legal fees and expenses but excluding
consequential damages) which may be suffered or incurred by any of

      Participation Agreement (KCSR 2005-1)   - 29 -    

 



--------------------------------------------------------------------------------



 



them as the result of the failure of Owner Participant to discharge and satisfy
any such Lessor’s Lien.
     Section 6.3 Lessor’s Liens Attributable to Trust Company. Trust Company,
hereby unconditionally agrees with and for the benefit of the other parties to
this Agreement that Trust Company will not directly or indirectly create, incur,
assume or suffer to exist any Lessor’s Liens on or against any part of the Trust
Estate or the Equipment arising out of any act or omission of or claim against
Trust Company, and Trust Company agrees that it will, at its own cost and
expense, take such action as may be necessary to duly discharge and satisfy in
full (i) any such Lessor’s Lien attributable to Trust Company (by bonding or
otherwise, so long as Lessee’s operation and use of the Equipment is not
impaired) and (ii) any other liens or encumbrances attributable to Trust Company
on any part of the Trust Estate or the Indenture Estate which result from claims
against Trust Company not related to the ownership of the Equipment, the
administration of the Trust Estate or the Indenture Estate or the transactions
contemplated by the Operative Agreements; provided that Owner Trustee may
contest any such Lessor’s Lien in good faith by appropriate proceedings so long
as such proceedings do not involve any material danger of the sale, forfeiture
or loss of the Equipment or any interest therein and do not interfere with the
use, operation, or possession of the Equipment by Lessee under the Lease or the
rights of Indenture Trustee under the Indenture and the other Operative
Agreements or the rights of the Loan Participants under the Operative
Agreements. Trust Company hereby indemnifies and holds harmless Lessee,
Indenture Trustee, the Indenture Estate, Owner Participant, Seller and each Loan
Participant from and against any loss, cost or expense (including reasonable
legal fees and expenses) which may be suffered or incurred by any of them as the
result of the failure of Owner Trustee to discharge and satisfy any such
Lessor’s Lien.
     Section 6.4 Liens Created by Indenture Trustee and Loan Participants.
          (a) Indenture Trustee covenants and agrees with Lessee, Owner Trustee,
Owner Participant and each Loan Participant that it shall not cause or permit to
exist any Lien on the Equipment or all or any portion of the Trust Estate or the
Indenture Estate arising as a result of (i) claims against Indenture Trustee not
related to its interest in the Equipment and the Trust Estate, or to the
administration of the Indenture Estate pursuant to the Indenture, (ii) acts of
Indenture Trustee not contemplated by, or failure of Indenture Trustee to take
any action it is expressly required to perform by, the Operative Agreements,
(iii) claims against Indenture Trustee relating to Taxes or expenses that are
not indemnified against by Lessee pursuant to Section 7 attributable to the
actions of Indenture Trustee, or (iv) claims against Indenture Trustee arising
out of the transfer by Indenture Trustee of all or any portion of its interest
in the Equipment, the Indenture Estate or the Operative Agreements, other than a
transfer permitted by the Operative Agreements and that Indenture Trustee will,
at its own cost and expense (and without any right of reimbursement from any
other party hereto), promptly take such action as may be necessary duly to
discharge any such Lien. Indenture Trustee further agrees to indemnify and hold
harmless each of the other parties hereto from and against any loss,
out-of-pocket cost and expenses (including reasonable legal fees and expenses)
incurred, in each case, as a result of the imposition or enforcement of any such
Lien.
          (b) Each Loan Participant covenants and agrees with Lessee, Owner
Trustee, Owner Participant and Indenture Trustee that it shall not cause or
permit to exist any Lien on the

      Participation Agreement (KCSR 2005-1)   - 30 -    

 



--------------------------------------------------------------------------------



 



Equipment or all or any portion of the Trust Estate or the Indenture Estate
arising as a result of (i) claims against such Loan Participant not related to
its interest in the Equipment and the Trust Estate, (ii) acts of such Loan
Participant not contemplated by, or failure of such Loan Participant to take any
action it is expressly required to perform under, the Operative Agreements,
(iii) claims against such Loan Participant relating to Taxes or expenses that
are not indemnified against by Lessee pursuant to Section 7 or (iv) claims
against such Loan Participant arising out of the transfer by such Loan
Participant of all or any portion of its interest in the Equipment, the
Indenture Estate or the Operative Agreements, other than a transfer permitted by
the Operative Agreements and that such Loan Participant will, at its own cost
and expense (and without any right of reimbursement from Lessee), promptly take
such action as may be necessary duly to discharge any such Lien. Each Loan
Participant further agrees to indemnify and hold harmless each of the other
parties hereto from and against any loss, out-of-pocket cost and expenses
(including reasonable legal fees and expenses) incurred, in each case, as a
result of the imposition or enforcement of any such Lien.
     Section 6.5 Covenants of Owner Trustee, Trust Company, Owner Participant
and Indenture Trustee. Owner Participant, and Owner Trustee and Trust Company,
hereby agree, severally and not jointly, with Lessee, Loan Participants and
Indenture Trustee (i) to comply with all of the terms of the Trust Agreement
applicable to it in its respective capacity, (ii) not to amend, supplement, or
otherwise modify any provision of the Trust Agreement in such a manner as to
adversely affect the rights of any such party without the prior written consent
of such party and (iii) not to terminate or revoke the Trust Agreement or the
trust created by the Trust Agreement and such trust shall not be subject to
revocation or termination by Owner Participant prior to the payment in full and
discharge of the Equipment Notes and all other indebtedness secured by the
Indenture and the final discharge thereof pursuant to Section 10.01 thereof or
prior to the expiration or early termination of the Lease and the payment in
full and discharge of the Equipment Notes and all other indebtedness secured by
the Indenture and the final discharge thereof pursuant to Section 10.01 thereof.
Each of Owner Trustee and Indenture Trustee agrees, for the benefit of Lessee
and Owner Participant, to comply with the provisions of the Indenture and not to
amend, supplement, or otherwise modify any provision of the Indenture in such a
manner as to adversely affect the rights of any such party without the prior
written consent of such party. Notwithstanding any provision herein or in any of
the Operative Agreements to the contrary, Indenture Trustee’s obligation to take
or refrain from taking any actions, or to use its discretion (including, but not
limited to, the giving or withholding of consent or approval and the exercise of
any rights or remedies under such Operative Agreements), and any liability
therefor, shall, in addition to any other limitations provided herein or in the
other Operative Agreements, be limited by the provisions of the Indenture.
     Section 6.6 Amendments to Operative Agreements. The Trustees and
Participants will not terminate the Operative Agreements to which Lessee is not
or will not be a party, except in accordance with the Operative Agreements in
effect on the date hereof (as amended, modified or supplemented from time to
time in accordance with the terms hereof and of the other Operative Agreements),
or amend, supplement, waive or modify such Operative Agreements in any manner
that increases the obligations or liabilities, or decreases the rights, of
Lessee under the Operative Agreements, without, in each such case, the prior
written consent of Lessee. Owner Participant and the Trustees (as applicable)
agree that, in any event, they will not amend

      Participation Agreement (KCSR 2005-1)   -31 -    

 



--------------------------------------------------------------------------------



 



Section 2.10 or Article IX of the Indenture or Article IX of the Trust Agreement
without the prior written consent of Lessee.
     Section 6.7 Section 1168. Lessee shall at all times remain a “railroad”, as
such term is defined in Section 101 (44) of the U.S. Bankruptcy Code, such that
Lessee’s obligations under the Lease shall be subject to the provisions of
Section 1168 of the U.S. Bankruptcy Code. Lessee shall not take any action which
would cause Section 1168 to cease to be applicable to this transaction or, in
connection with any bankruptcy proceedings involving Lessee or any of its
Affiliates, take a position in the United State Bankruptcy Court that is
inconsistent with the rights of Lessor under such Section 1168.
     Section 6.8 Merger Covenant. Lessee shall not consolidate with or merge
into any other Person or convey, transfer or lease substantially all of its
assets as an entirety to any Person unless (i) the Person formed by such
consolidation or into which Lessee is merged or the Person which acquires by
conveyance, transfer or lease substantially all of the assets of Lessee as an
entirety shall execute and deliver to Owner Trustee, Owner Participant, Loan
Participants and Indenture Trustee an agreement containing the assumption by
such successor corporation of the due and punctual performance and observance of
each covenant and condition of this Agreement and each of the other Lessee
Agreements to be performed or observed by Lessee, (ii) immediately after giving
effect to such transaction, no Lease Event of Default shall have occurred solely
as a result of such consolidation or merger or such conveyance, transfer or
lease and (iii) Lessor shall be entitled to the benefits of Section 1168 of the
Bankruptcy Code to same extent as immediately prior to such merger,
consolidation or transfer. Upon such consolidation or merger, or any conveyance,
transfer or lease of substantially all of the assets of Lessee as an entirety in
accordance with this Section 6.8, the successor corporation formed by such
consolidation or into which Lessee is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, Lessee under this Agreement and the other
Operative Agreements with the same effect as if such successor corporation had
been named as Lessee herein. If Lessee shall have consolidated with or merged
into any other Person or conveyed, transferred or leased substantially all of
its assets, such assets to include Lessee’s leasehold interest in the Lease, the
Person owning such leasehold interest after such event shall deliver to Owner
Participant, Loan Participants and Indenture Trustee, an opinion of counsel
(which counsel may be such Person’s in-house counsel) confirming that the
assumption agreement pursuant to which such Person assumed the obligations of
Lessee shall have been duly authorized, executed and delivered by such Person
and that such agreement is the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms.
     Section 6.9 Additional Filings. In the event that during the Lease Term
(i) a central filing system becomes available in Mexico for the filing or
recording of security interests or ownership rights in railroad rolling stock
and (ii) Lessee elects as a business practice to conduct such filings or
recordings with respect to equipment owned or leased by Lessee that is used in a
manner similar to the Units, then Lessee will take, or cause to be taken, at
Lessee’s cost and expense, such action with respect to the filing or recording
of the Lease, the Indenture or any supplements thereto and any other instruments
as may be necessary or reasonably required to maintain, so long as the Indenture
or the Lease is in effect and such central filing system remains available, the
benefit of such filing or recording in Mexico for the protection of the security
interest created by the Indenture and any security

      Participation Agreement (KCSR 2005-1)   - 32 -    

 



--------------------------------------------------------------------------------



 



interest that may be claimed to have been created by the Lease and the ownership
interest of Owner Trustee in each Unit to the extent such protection is
available pursuant to such filing or recording in Mexico.
     Section 6.10 Owner Participant an Affiliate of Lessee. If at any time the
original or any successor Owner Participant shall be an affiliate of Lessee,
such Owner Participant and Lessee agree that, notwithstanding any provision of
the Indenture to the contrary, they will not modify, amend or supplement any
provision of the Lease or this Agreement or give, or permit Owner Trustee to
give, any consent, waiver, authorization or approval thereunder if any such
action would adversely affect in a material manner Indenture Trustee or any
holder of an Equipment Note unless such action shall have been consented to by a
Majority in Interest.
     Section 6.11 Taxes. Lessee shall pay and discharge all Taxes imposed upon
Lessee or upon its income, profits or properties prior to the date on which
penalties attach thereto except for those Taxes which are being contested in
good faith through appropriate proceedings and for which adequate reserves are
being maintained.
     Section 6.12 Direct Loan. If any Closing Date shall have occurred, Lessee
shall cause the Direct Loan to be paid in full and discharged on or before
February 15, 2006.
     Section 6.13 Transfers by KfW. Notwithstanding anything else to the
contrary, in addition to any other right or privilege granted to KfW herein or
in the other Operative Agreements, the parties hereto agree that KfW may
transfer or assign any or all of its rights and obligations under the Operative
Agreements to any other entity (the “KfW Assignee”) that may lawfully receive
and perform the rights and obligations being transferred or assigned (including,
without limitation, any company that qualifies as a “Subsidiary” of KfW within
the meaning of section 15 ff. of the German Stock Corporation Act (Aktiengesetz)
in that such Subsidiary is directly or indirectly (i) majority owned (im
Mehrheitsbesitz) by KfW or (ii) controlled (abhängig) by KfW); provided,
however, that in connection with any such assignment or transfer:
     (1) KfW will provide to all other parties hereto timely notice of such
assignment or transfer and the KfW Assignee shall becomes a party to this
Participation Agreement;
     (2) If, by reason of circumstances already existing at the time of such
assignment or transfer, Lessee and Owner Trustee would be obligated to make a
payment to the KfW Assignee under Section 7.02 of the Indenture or
Section 7.1(j) of the Participation Agreement, Lessee’s and Owner Trustee’s
obligation to the KfW Assignee under such Section shall be limited to the amount
that Lessee and Owner Trustee would have been required to pay to KfW under such
Section assuming such assignment or transfer had not occurred; and
     (3) KfW will pay the reasonable costs of the parties hereto in connection
with any such assignment or transfer.

      Participation Agreement (KCSR 2005-1)   -33 -    

 



--------------------------------------------------------------------------------



 



ARTICLE VII.
LESSEE’S INDEMNITIES
     Section 7.1 General Tax Indemnity.
          (a) Tax Indemnitee Defined. For purposes of this Section 7.1, “Tax
Indemnitee” means Owner Participant, each Affiliate, Owner Trustee, Trust
Company, the Trust, the Trust Estate, Indenture Trustee, each Loan Participant,
and each of their respective successors or assigns permitted under the terms of
the Operative Agreements and, with respect to any taxes, shall also include any
affiliated or combined group of which such Tax Indemnitee is, or may become, a
member if consolidated or combined returns are filed for such group for purposes
of such taxes.
          (b) Taxes Indemnified. Subject to the exclusions stated in subsection
(c) below (except with respect to clause (v) of subsection (b), which shall
apply without regard to the exclusions set forth in subsection (c)), Lessee
agrees to indemnify and hold harmless each Tax Indemnitee, taking into account
all taxes payable by the Tax Indemnitee as a result of the accrual or receipt of
an indemnity payment hereunder, against all fees, taxes, levies, assessments,
charges or withholdings of any nature, together with any penalties, fines or
interest thereon or additions thereto (“Taxes”) imposed upon any Tax Indemnitee,
Lessee or all or any part of the Equipment by any federal, state or local
government, political subdivision, or taxing authority in the United States, by
any government or taxing authority of or in a foreign country or by any
international authority, upon, with respect to or in connection with:
               (i) the Equipment or any part of any of the Equipment or interest
therein;
               (ii) the acquisition, financing, use or operation with respect to
the Equipment or any part of any of the Equipment or interest therein;
               (iii) payments of Rent or the receipts, income or earnings
arising therefrom;
               (iv) any or all of the Operative Agreements or any payments made
with respect to the Equipment Notes; or otherwise with respect to the
transactions contemplated by or resulting from the Operative Agreements,
including any payments thereunder and the exercise of rights and remedies
thereunder; or
               (v) in the case of Owner Participant and Owner Trustee, any
withholding tax and penalties and interest thereon imposed in respect of Loan
Certificates held by a non-U.S. Loan Participant.
          (c) Taxes Excluded. The indemnity provided for in paragraph (b) above
shall not extend to any of the following:
               (i) Taxes which are based upon, measured by or in respect to
gross or net income or gross or net receipts; Taxes on items of preference or
any minimum tax; value added taxes; business and occupation taxes; franchise
taxes; or Taxes based upon Owner

      Participation Agreement (KCSR 2005-1)   - 34-    

 



--------------------------------------------------------------------------------



 



Participant’s or Lessor’s capital stock or net worth; provided that there shall
not be excluded under this subparagraph (i) any sales, use, property, value
added, license, rental, ad valorem or Taxes in the nature thereof, Taxes which
are in the nature of withholding Taxes imposed with respect to any payment of
principal, interest or other amounts due under the Equipment Notes, or any Taxes
imposed by any government or taxing authority of or in a foreign country if, and
to the extent, such Taxes are imposed as a result of (A) the operation, presence
or registration in such jurisdiction of any Unit or part thereof, (B) the
presence in such jurisdiction of a permanent establishment or fixed place of
business of any Lessee Person, (C) the residence, nationality or place of
management and control of any Lessee Person, (D) the payment by any Lessee
Person of any amount due under the Operative Agreements which is treated as paid
from such jurisdiction or (E) any combination of factors (A)-(D) (it being
agreed, solely for the avoidance of doubt, that any value added tax imposed by
Mexico or any political subdivision of Mexico with respect to any transaction
involving the Equipment on or prior to the Closing Date described in the
recitals in the first three pages of this Agreement shall be treated as
described in this proviso and thus as not excluded under this subparagraph (i));
               (ii) Taxes imposed with respect to any period after the earliest
of (x) the return of possession of the Equipment to Owner Participant or the
placement of the Equipment in storage at the request of Owner Participant, in
either case pursuant to Section 6 of the Lease and only so long as no Lease
Event of Default shall have occurred and be continuing, (y) the termination of
the Lease Term pursuant to Section 22.1 of the Lease, or (z) the discharge in
full of Lessee’s obligation to pay the Termination Value or the Stipulated Loss
Value and all other amounts due, if any, under Section 10 or 11.2 of the Lease,
as the case may be, with respect to the Equipment; provided that the exclusion
set forth in this clause (ii) shall not apply to Taxes to the extent such Taxes
relate to events occurring or matters arising prior to or simultaneously with
such time (including Taxes on or with respect to any payment to a Tax Indemnitee
due after the termination or expiration of the Lease if such payment relates to
events occurring or matters arising prior to or simultaneously with such time);
               (iii) Taxes of a Tax Indemnitee which arise out of or are caused
by any breach by such Tax Indemnitee of any of its representations, warranties
or covenants in any of the Operative Agreements, or the gross negligence or
willful misconduct of such Tax Indemnitee;
               (iv) Taxes which become payable as a result of a sale,
assignment, transfer or other disposition (whether voluntary or involuntary) by
a Tax Indemnitee of all or any portion of its interest in the Equipment or any
part thereof, the Trust Estate or any of the Operative Agreements or rights
created thereunder other than a disposition attributable to (v) a Lease Event of
Default (but only while a Lease Event of Default has occurred and is
continuing), (w) an Event of Loss, (x) the exercise by Lessee of the termination
right pursuant to Section 10 of the Lease, (y) the exercise by Lessee of the
purchase right pursuant to Section 23 of the Lease and (z) the replacement,
substitution, subleasing or interchange of any Unit by any Lessee Person (as
defined in the Tax Indemnity Agreement);
               (v) Taxes imposed with respect to any fees received by Indenture
Trustee or Owner Trustee for services rendered in its capacity as trustee;

      Participation Agreement (KCSR 2005-1)   - 35 -    

 



--------------------------------------------------------------------------------



 



               (vi) Taxes which have been included in the Equipment Cost;
               (vii) Taxes for which Lessee is obligated to indemnify Owner
Participant under the Tax Indemnity Agreement;
               (viii) Taxes which result from Owner Trustee’s engaging on behalf
of the Trust Estate acting upon the instruction of Owner Participant in
transactions other than those permitted or contemplated by the Operative
Agreements unless attributable to the exercise of default remedies pursuant to
Article V of the Trust Agreement;
               (ix) Taxes imposed pursuant to sections 6707, 6707A or 6708 of
the Code;
               (x) Taxes imposed against a particular Indemnified Person
resulting from any prohibited transaction, within the meaning of section
4975(c)(1) of the Code, occurring with respect to the purchase or holding of
Equipment Notes or circumstances when such Indemnified Person or any Person in
such Indemnified Person’s Related Indemnitee Group caused such purchase or
holding and knew it would constitute such a prohibited transaction.
          (d) Reserved.
          (e) Reverse Indemnity. If any Tax Indemnitee shall realize an actual
reduction in tax liabilities paid as a result of any Taxes paid or indemnified
against by Lessee under this Section 7.1 (whether by way of deduction, credit,
allocation or apportionment or otherwise), such Tax Indemnitee shall pay to
Lessee an amount equal to the amount of such tax benefit, increased by the Tax
Indemnitee’s additional saved taxes attributable to the payment being made to
Lessee hereunder (a “reverse gross-up”), provided that (i) the Tax Indemnitee
shall not be obligated to make a payment to Lessee pursuant to this subsection
(e) as long as a Lease Event of Default shall have occurred and be continuing or
(ii) to the extent the amount of such payment by the Tax Indemnitee to Lessee
would exceed the amount of all prior payments by Lessee to the Tax Indemnitee
pursuant to paragraph (b) less the amount of all prior payments by the Tax
Indemnitee of tax benefits pursuant to this paragraph (e), such excess shall not
be paid but shall instead be carried forward and shall reduce Lessee’s
obligations to make subsequent payments under paragraph (b) to the Tax
Indemnitee. The foregoing proviso shall not apply to any reverse gross-up. The
Tax Indemnitee shall in good faith use diligence in filing its tax returns and
in dealing with taxing authorities to seek and claim any such tax benefit and to
minimize the Taxes indemnifiable by Lessee under paragraph (b). Any subsequent
loss or disallowance of such reduction in Taxes realized by the Tax Indemnitee
shall be treated as Taxes subject to Lessee’s indemnity obligation pursuant to
this Section 7.1.
          (f) Refund. Upon receipt by a Tax Indemnitee of a refund or credit of
all or part of any Taxes paid or indemnified against by Lessee, such Tax
Indemnitee shall pay to Lessee an amount equal to the amount of such refund plus
any interest received by or credited to such Tax Indemnitee with respect to such
refund increased or decreased, as the case may be, by the Tax Indemnitee’s net
additional or saved taxes attributable to the receipt of such amounts from the
taxing authority and the payment being made to Lessee hereunder. The Tax
Indemnitee shall in good faith use diligence in filing its Tax returns and in
dealing with taxing authorities to

      Participation Agreement (KCSR 2005-1)   - 36 -    

 



--------------------------------------------------------------------------------



 



seek and claim any such refund and to minimize the Taxes indemnifiable by Lessee
pursuant to paragraph (b).
          (g) Procedures. Any amount payable to a Tax Indemnitee pursuant to
paragraph (b) shall be paid within 30 days after receipt of a written demand
therefor from such Tax Indemnitee accompanied by a written statement describing
in reasonable detail the basis for such indemnity and the computation of the
amount so payable, provided that such amount need not be paid prior to the later
of (i) the date which is 3 days prior to the date on which such Taxes are
required to be paid or (ii) in the case of amounts which are being contested
pursuant to paragraph (h) hereof, the time such contest (including all appeals)
is finally resolved. Any amount payable to Lessee pursuant to paragraph (e) or
(f) shall be paid within 30 days after the Tax Indemnitee realizes a tax benefit
giving rise to a payment under paragraph (e) or receives a refund giving rise to
a payment under paragraph (f), as the case may be, and shall be accompanied by a
written statement by the Tax Indemnitee setting forth in reasonable detail the
basis for computing the amount of such payment. Within 15 days following
Lessee’s receipt of any computation from the Tax Indemnitee, Lessee may request
that an accounting firm selected by Lessee and reasonably acceptable to the Tax
Indemnitee determine whether such computations of the Tax Indemnitee are
correct. Such accounting firm shall be requested to make the determination
contemplated by this paragraph (g) within 30 days of its selection. In the event
such accounting firm shall determine that such computations are incorrect, then
such firm shall determine what it believes to be the correct computations. The
Tax Indemnitee shall cooperate with such accounting firm and supply it with all
information necessary to permit it to accomplish such determination, provided
that such accounting firm shall have entered into a confidentiality agreement
reasonably satisfactory to such Tax Indemnitee. The computations of such
accounting firm shall be final, binding and conclusive upon the parties and
Lessee shall have no right to inspect the books, records or tax returns of the
Tax Indemnitee to verify such computation or for any other purpose. All fees and
expenses of the accounting firm payable under this Section 7.1(g) shall be borne
by Lessee, provided, however, that such fees and expenses shall be borne by the
Tax Indemnitee if the amount determined by such firm is (1) in the case of any
amount payable by Lessee, less than the amount determined by the Tax Indemnitee
by 5% of the amount determined by such firm, and (2) in the case of any amount
payable by the Tax Indemnitee, more than the amount determined by the Tax
Indemnitee by 5% of the amount determined by such firm.
          (h) Contest. If a written claim is made against a Tax Indemnitee for
Taxes with respect to which Lessee may be liable for indemnity hereunder, the
Tax Indemnitee shall promptly give Lessee notice in writing of such claim after
its receipt and shall furnish Lessee with copies of the claim and all other
writings received from the taxing authority relating to the claim; provided,
however, that failure to notify Lessee shall not relieve Lessee of any
obligation to indemnify the Tax Indemnitee hereunder unless such failure shall
effectively preclude Lessee’s ability to initiate or continue the contest of
such claim. The Tax Indemnitee shall not pay such claim prior to 30 days after
providing Lessee with such written notice, unless required to do so by law or
unless deferral of payment would cause adverse consequences to the Tax
Indemnitee. The Tax Indemnitee shall in good faith, with due diligence and at
Lessee’s expense, if requested in writing by Lessee, contest (including pursuing
all appeals, other than to the United States Supreme Court) in the name of the
Tax Indemnitee (or, if requested by Lessee and permissible as a matter of law,
in the name of Lessee), or shall at Lessee’s option permit Lessee

      Participation Agreement (KCSR 2005-1)   - 37 -    

 



--------------------------------------------------------------------------------



 



to contest in either the name of Lessee or with the Tax Indemnitee’s consent,
which consent shall not be unreasonably withheld, in the name of the Tax
Indemnitee, the validity, applicability or amount of such Taxes by,
               (i) resisting payment thereof if practical;
               (ii) not paying the same except under protest if protest is
necessary and proper;
               (iii) if the payment be made, using reasonable efforts to obtain
a refund thereof in appropriate administrative and judicial proceedings; or
               (iv) taking such other reasonable action as is reasonably
requested by Lessee from time to time;
     Notwithstanding the foregoing provisions of this paragraph (h), the Tax
Indemnitee shall not be required to contest, or permit Lessee to contest, a
claim unless (A) Lessee shall have agreed in writing to pay on an after-tax
basis to the Tax Indemnitee on demand all reasonable out-of-pocket costs and
expenses which the Tax Indemnitee may incur in connection with contesting such
claim, and (B) no Specified Default or Lease Event of Default shall have
occurred and be continuing, (C) such contest will not result in any material
danger of the sale, forfeiture or loss of any of the Units unless Lessee shall
have provided security reasonably acceptable to the Tax Indemnitee, and there is
no risk of imposition of any criminal penalties as a result of such Tax Claim,
(D) if such contest involves payment of such Tax, Lessee will either lend to the
Tax Indemnitee on an interest-free basis (without reduction for any Tax savings
that the Tax Indemnitee may realize as a result of the payment of such Tax),
which loan will be repaid in full by the Tax Indemnitee upon the conclusion of
the contest or pay such Tax Indemnitee the amount payable by Lessee pursuant to
Section 7.1(a) above with respect to such Tax, and (E) upon request of a Tax
Indemnitee, Lessee furnishes such Tax Indemnitee with an opinion of Lessee’s
counsel that there is a reasonable basis for the position to be asserted in such
contest and in the case of an appeal, that there is a substantial likelihood
that the adverse decision will be reversed or substantially modified on appeal.
If a Tax Indemnitee is obligated to contest a claim under this paragraph (h),
such Tax Indemnitee shall not compromise or settle such claim without the
express written permission of Lessee. If it does so in the absence of such
permission, Lessee’s obligation to indemnify with respect to such claim shall
terminate. If a Tax Indemnitee is obligated to contest a claim under this
paragraph (h), such Tax Indemnitee may at any time decline to take further
action with respect to the contest of such claim if such Tax Indemnitee shall
first waive in writing its right to any indemnity payment by Lessee in respect
of such claim (other than the expenses of such contest).
          (i) Reports. In case any report, return or statement is required to be
filed with respect to Taxes for which Lessee has an indemnity obligation under
this Section 7.1, Lessee shall at Lessee’s expense timely file the same (except
for any such report, return or statement (x) which the relevant Tax Indemnitee
has notified in writing Lessee that such Tax Indemnitee intends to file or
(y) which Lessee is not permitted to file, in which event Lessee shall timely
(but in no event later than 30 days prior to the due date for such report,
return or statement) provide at Lessee’s expense such Tax Indemnitee with such
information reasonably available to Lessee as

      Participation Agreement (KCSR 2005-1)   - 38 -    

 



--------------------------------------------------------------------------------



 



is reasonably necessary for preparing such report, return or statement),
provided that such Tax Indemnitee shall have furnished Lessee with such
information, not within the control of Lessee, as is in such Tax Indemnitee’s
control and is reasonably available to such Tax Indemnitee and reasonably
necessary to file such report, return or statement. Lessee shall either file
such report, return or statement so as to show the ownership of the Equipment by
the Trust or, where Lessee is not permitted to so file, shall notify the Tax
Indemnitee of such requirement and prepare and deliver such report, return or
statement to the Tax Indemnitee within a reasonable time prior to the time such
report, return or statement is to be filed.
          (j) Withholding. Lessee covenants and agrees to pay or cause to be
paid all present or future Taxes which are in the nature of withholding Taxes
imposed on or with respect to the payment of principal or interest under the
Equipment Notes or of any other sums payable to Loan Participants by Lessee or
Owner Trustee under the Operative Agreements, including all additional amounts
and penalties payable in respect of any delay or failure of Lessee to pay any
such Taxes; provided, however, neither Lessee nor Owner Trustee shall have any
liability for any such Canadian Taxes in respect of EDC or German Taxes in
respect of KfW payable by withholding or otherwise. Lessee shall not be required
to pay or discharge any such withholding Taxes so long as it shall in good faith
and by appropriate administrative or legal proceedings contest the validity
thereof in a reasonable manner which will not affect or endanger the right,
title or interest of Owner Trustee or the security interest of Indenture Trustee
in the Indenture Estate, and Lessee shall reimburse Owner Trustee and Loan
Participants for any damages or expenses resulting from such failure to pay or
discharge. If any such withholding Taxes are deducted or withheld from any such
payments, Lessee hereby agrees to promptly remit to the applicable Loan
Participant the equivalent of the amounts so deducted or withheld such that the
applicable Loan Participant receives a net sum equal to the sum which it would
have received had no such deduction or withholding been made, and Lessee shall
pay all such withholding Taxes and deliver to the applicable Loan Participant
proof of payment of all such withholding Taxes within 30 days of the due date
for such payment; provided, however, Lessee shall be released from its
obligations under this Section 7.1(j) with respect to U.S. withholding Taxes
resulting from the failure of such Loan Participant to provide at Lessee’s
request a properly completed form W-8BEN or W-8ECI or such other information or
certificates permitted under applicable law that would exempt or reduce such
withholding. Notwithstanding any provision to the contrary in the Operative
Agreements, neither Owner Participant nor Owner Trustee shall have any liability
with respect to any such withholding Taxes and Lessee will indemnify Owner
Trustee and Owner Participant for any such withholding Taxes.
     Section 7.2 General Indemnification and Waiver of Certain Claims.
          (a) Claims Defined. For the purposes of this Section 7.2, “Claims”
shall mean any and all costs, expenses, liabilities, obligations, losses,
damages, penalties, actions or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort) which may be imposed on, incurred by, suffered by, or
asserted against an Indemnified Person, as defined herein, or any Unit and,
except as otherwise expressly provided in this Section 7.2, shall include, but
not be limited to, all reasonable out-of-pocket costs, disbursements and
expenses (including legal fees and expenses) paid or incurred by an Indemnified
Person in connection therewith or related thereto.

      Participation Agreement (KCSR 2005-1)   - 39-    

 



--------------------------------------------------------------------------------



 



          (b) Indemnified Person Defined. For the purposes of this Section 7.2,
“Indemnified Person” means Owner Participant, Owner Trustee, Trust Company, the
Trust, Indenture Trustee, each Loan Participant, and each of their respective
directors, officers, employees, shareholders, constituent investors or partners,
Affiliates, successors and permitted assigns, agents and servants, the Trust
Estate and the Indenture Estate (the respective directors, officers, employees,
shareholders, constituent investors or partners, Affiliates, successors and
permitted assigns, agents and servants of Owner Participant, Owner Trustee and
Indenture Trustee, as applicable, together with Owner Participant, Owner Trustee
but not Wilmington Trust Company, and Indenture Trustee, as the case may be,
being referred to herein collectively as the “Related Indemnitee Group” of Owner
Participant, Indenture Trustee and Owner Trustee, but not Wilmington Trust
Company respectively), provided that as a condition of any obligations of Lessee
to pay any indemnity or perform any action under this Section 7.2 with respect
to any persons who are not signatories hereto, such persons at the written
request of Lessee shall expressly agree in writing to be bound by all the terms
of this Section 7.2. In the event that any Indemnified Person fails, after
notice to such Indemnified Person referring to this sentence, to comply with any
duty or obligation under Section 7.2(e) and (f), such Indemnified Person shall
not be entitled to indemnity under this Section 7.2 to the extent such failure
to comply has a material adverse effect on Lessee’s ability to defend any such
Claim.
          (c) Claims Indemnified. Whether or not any Unit is accepted under the
Lease, or a closing occurs with respect thereto, and subject to the exclusions
stated in subsection (d) below, Lessee agrees to indemnify, protect, defend and
hold harmless each Indemnified Person on an after-tax basis against Claims
resulting from or arising out of or related to (whether or not such Indemnified
Person shall be indemnified as to such Claim by any other Person):
               (i) this Agreement or any other Operative Agreement, the Direct
Loan Agreement, the Direct Mortgage, the Trust Agreement or any of the
transactions contemplated hereby and thereby or resulting herefrom or therefrom
and the enforcement thereof and hereof;
               (ii) the ownership, lease, operation, possession, modification,
use, non-use, maintenance, sublease, financing, substitution, control, repair,
storage, alteration, violation of law with respect to any Unit (including
applicable securities laws, ERISA and environmental law), transfer or other
disposition of any Unit, return, overhaul, testing or registration of any Unit
(including, without limitation, injury, death or property damage of passengers,
shippers or others, and environmental control, noise and pollution regulations)
whether or not in compliance with the terms of the Lease;
               (iii) the manufacture, design, purchase, acceptance, rejection,
delivery, nondelivery or condition of any Unit (including, without limitation,
latent and other defects, whether or not discoverable, and any claim for patent,
trademark or copyright infringement);
               (iv) any breach of or failure to perform or observe, or any other
noncompliance with, any covenant, condition or agreement to be performed by, or
other obligation of, Lessee under any of the Operative Agreements, or the
falsity when made of any representation or warranty of Lessee in any of the
Operative Agreements or in any document or certificate delivered in connection
therewith other than representations and warranties in the Tax Indemnity
Agreement; and

      Participation Agreement (KCSR 2005-1)   - 40 -    

 



--------------------------------------------------------------------------------



 



               (v) the offer, sale or delivery of any Equipment Notes or any
interest in the Trust Estate.
          (d) Lessee’s Claims Excluded. The following are excluded from the
agreement to indemnify under this Section 7.2:
               (i) Claims with respect to any Unit to the extent attributable to
acts or events occurring after (A) in the case of the exercise by Lessee of a
purchase option with respect to such Unit under Section 23 of the Lease, the
exercise by Lessee of an early termination option with respect to such Unit
under Section 10 of the Lease or the occurrence of an Event of Loss with respect
to such Unit under Section 11 of the Lease, the last to occur of (w) if an Event
of Default exists, the elimination of such Event of Default and the payment of
all amounts due under the Operative Agreements, (x) the payment of all amounts
due from Lessee in connection with any such event and (y) the release of the
lien of the Indenture on such Unit or (B) in all other cases, with respect to
such Unit the last to occur of (w) if an Event of Default exists, the
elimination of such Event of Default and the payment of all amounts due under
the Operative Agreements, (x) the earlier to occur of the termination of the
Lease or the expiration of the Lease Term, (y) the return of such Unit to Lessor
in accordance with the terms of the Lease (it being understood that the date of
the placement of such Unit in storage as provided in Section 6 of the Lease
constitutes the date of return of such Unit under the Lease) and (z) the release
of the lien of the Indenture on such Unit;
               (ii) with respect to any particular Indemnified Person, Claims
which are Taxes or Losses, whether or not Lessee is required to indemnify
therefor under Section 7.1 hereof or the Tax Indemnity Agreement, except,
subject to subparagraph (xii) below, Taxes arising by reason of ERISA and not
related to such Indemnified Person’s making or holding its investment as
contemplated by the Operative Agreements or in accordance with the instructions
of Lessee. Except as expressly provided in the Operative Agreements (including
the foregoing sentence), Lessee’s entire obligation with respect to taxes and
losses of tax benefits being fully set out in such Section 7.1 or the Tax
Indemnity Agreement;
               (iii) with respect to any particular Indemnified Person, Claims
to the extent attributable to the gross negligence or willful misconduct of
(other than gross negligence or willful misconduct imputed as a matter of law to
such Indemnified Person solely by reason of its interest in the Equipment), or
to the breach of any contractual obligation by, or the falsity or inaccuracy of
any representation or warranty of such Indemnified Person or any of such
Indemnified Person’s Related Indemnitee Group;
               (iv) with respect to any particular Indemnified Person, Claims to
the extent attributable to any breach by such Indemnified Person of the warranty
of quiet enjoyment set forth in Section 8 or any transfer (other than pursuant
to Section 10, 11, 15 or 23 of the Lease or pursuant to the Indenture) by such
Indemnified Person of any interest in the Trust Estate;
               (v) with respect to any particular Indemnified Person, any Claim
to the extent attributable to the offer, sale or disposition (voluntary or
involuntary) by or on behalf of such Indemnified Person of any Equipment Note or
any interest in the Trust Estate or the Trust Agreement, or any similar
security, other than a transfer by such Indemnified Person of its

      Participation Agreement (KCSR 2005-1)   - 41 -    

 



--------------------------------------------------------------------------------



 



interests in any Unit pursuant to Section 10, 11 or 23 of the Lease and
Section 11 of the Indenture or otherwise attributable to a Lease Event of
Default that has occurred and is continuing;
               (vi) any Claim by Owner Trustee or Owner Participant and the
Related Indemnitee Group of such Indemnified Person to the extent attributable
to a failure on the part of Owner Trustee to distribute in accordance with the
Trust Agreement any amounts received and distributable by it thereunder;
               (vii) any Claim (other than to the extent any such Claim is
brought against Owner Participant or Owner Trustee and the Related Indemnitee
Group of such Indemnified Person) to the extent attributable to a failure on the
part of Indenture Trustee to distribute in accordance with the Indenture any
amounts received and distributable by it thereunder;
               (viii) any Claim to the extent attributable to the authorization
or giving or unreasonable withholding by such Indemnified Person of any future
amendments, supplements, modifications, alterations, waivers or consents with
respect to any of this Agreement and the other Operative Agreements, other than
such as have been requested by or consented to by Lessee or necessary or
required to comply with applicable laws or to effectuate the purpose or intent
of any Operative Agreement or as are expressly required by any Operative
Agreements;
               (ix) any Claim to the extent attributable to an Indenture Default
that does not also constitute a Lease Default;
               (x) any Claim which relates to a cost, fee or expense payable by
a Person other than Lessee pursuant to this Agreement, the Lease or any other
Operative Agreement;
               (xi) any Claim which is an ordinary and usual operating or
overhead expense of such Indemnified Person other than such expenses
attributable to the occurrence of an Event of Default; or
               (xii) with respect to a particular Indemnified Person and such
Indemnified Person’s Related Indemnitee Group, Claims resulting from any
prohibited transaction, within the meaning of section 4975(c)(I) of the Code,
occurring with respect to the purchase or holding of Equipment Notes under
circumstances when such Indemnified Person caused such purchase or holding and
knew it would constitute such a prohibited transaction.
          (e) Insured Claims. In the case of any Claim indemnified by Lessee
hereunder which is covered by a policy of insurance maintained by Lessee
pursuant to Section 12 of the Lease or otherwise, each Indemnified Person agrees
to provide reasonable cooperation, at the expense and risk of Lessee, to the
insurers in the exercise of their rights to investigate, defend or compromise
such Claim as may be required to retain the benefits of such insurance with
respect to such Claim.

      Participation Agreement (KCSR 2005-1)   - 42 -    

 



--------------------------------------------------------------------------------



 



          (f) Claims Procedure. An Indemnified Person shall promptly notify
Lessee of any Claim as to which indemnification is sought; provided, however,
that, notwithstanding the last sentence of Section 7.2(b), the failure to give
such notice shall not release Lessee from any of its obligations under this
Section 7, except to the extent that such failure to give notice shall have a
material adverse effect on Lessee’s ability to defend such claim. Subject to the
rights of insurers under policies of insurance maintained by Lessee, Lessee
shall have the right in each case at Lessee’s sole expense to investigate, and
the right in its sole discretion to defend or compromise, any Claim for which
indemnification is sought under this Section 7.2 and the Indemnified Person
shall cooperate with all reasonable requests of Lessee in connection therewith;
provided that no right to defend or compromise such Claim shall exist on the
part of Lessee with respect to any Indemnified Person if (1) a Lease Event of
Default shall have occurred and be continuing or (2) such Claim would entail a
significant risk to Owner Participant, any Loan Participant or any Affiliate
thereof of any criminal liability; provided, further, that no right to
compromise or settle such Claim shall exist unless Lessee agrees in writing to
pay the amount of such settlement or compromise. In any case in which any
action, suit or proceeding is brought against any Indemnified Person in
connection with any Claim, Lessee may and, upon such Indemnified Person’s
request, will at Lessee’s expense resist and defend such action, suit or
proceeding, or cause the same to be resisted or defended by counsel selected by
Lessee and reasonably acceptable to such Indemnified Person and, in the event of
any failure by Lessee to do so, Lessee shall pay all costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by such Indemnified Person in connection with such action, suit or
proceeding. Where Lessee or the insurers under a policy of insurance maintained
by Lessee undertake the defense of an Indemnified Person with respect to a
Claim, no additional legal fees or expenses of such Indemnified Person in
connection with the defense of such Claim shall be indemnified hereunder unless
such fees or expenses were incurred at the request of Lessee or such insurers;
provided, however, that if in the written opinion of counsel to such Indemnified
Person an actual or potential material conflict exists where it is advisable for
such Indemnified Person to be represented by separate counsel, the reasonable
fees and expenses of any such separate counsel shall be paid by Lessee. Subject
to the requirements of any policy of insurance, an Indemnified Person may
participate at its own expense in any judicial proceeding controlled by Lessee
pursuant to the preceding provisions; provided that such party’s participation
does not, in the opinion of the independent counsel appointed by Lessee or its
insurers to conduct such proceedings, interfere with such control; and such
participation shall not constitute a waiver of the indemnification provided in
this Section 7.2(f). Nothing contained in this Section 7.2(f) shall be deemed to
require an Indemnified Person to contest any Claim or to assume responsibility
for or control of any judicial proceeding with respect thereto.
          (g) Subrogation. If a Claim indemnified by Lessee under this
Section 7.2 is paid by Lessee and/or an insurer under a policy of insurance
maintained by Lessee, Lessee and/or such insurer, as the case may be, shall be
subrogated to the extent of such payment to the rights and remedies of the
Indemnified Person (other than under insurance policies maintained by such
Indemnified Person) on whose behalf such Claim was paid with respect to the
transaction or event giving rise to such Claim. So long as no Lease Event of
Default shall have occurred and be continuing, should an Indemnified Person
receive any refund, in whole or in part, with respect to any Claim paid by
Lessee hereunder, it shall promptly pay over the amount refunded (but not in
excess of the amount Lessee or any of its insurers has paid in respect of such
Claim paid or payable by such Indemnified Person on account of such refund) to
Lessee.

      Participation Agreement (KCSR 2005-1)   - 43 -    

 



--------------------------------------------------------------------------------



 



          (h) Waiver of Certain Claims. Lessee hereby waives and releases any
Claim now or hereafter existing against any Indemnified Person arising out of
death or personal injury to personnel of Lessee, loss or damage to property of
Lessee, or the loss of use of any property of Lessee, which may result from or
arise out of the condition, use or operation of the Equipment during the Lease
Term, including without limitation any latent or patent defect whether or not
discoverable.
          (i) Conflicting Provisions. The general indemnification provisions of
this Section 7.2 are not intended to waive or supersede any specific provisions
of, or any rights or remedies of Lessee under, the Lease, this Agreement or any
other Operative Agreement to the extent such provisions apply to any Claim. The
general indemnification provisions of this Section 7.2 do not constitute a
guaranty by Lessee that the principal of, interest on or any amounts payable
with respect to the Equipment Notes will be paid.
ARTICLE VIII.
LESSEE’S RIGHT OF QUIET ENJOYMENT
     Each party to this Agreement acknowledges notice of, and consents in all
respects to, the terms of the Lease, and expressly, severally and as to its own
actions only, agrees that, so long as no Lease Event of Default has occurred and
is continuing, it shall not take or cause to be taken any action contrary to
Lessee’s rights under the Lease, including, without limitation, the right to
possession, use and quiet enjoyment by Lessee or any permitted sublessee.
ARTICLE IX.
[RESERVED]
ARTICLE X.
SUCCESSOR INDENTURE TRUSTEE
          (a) In the event that Indenture Trustee gives notice of its
resignation pursuant to Section 8.02(a) of the Trust Indenture, Owner Trustee
shall promptly appoint a successor Indenture Trustee reasonably acceptable to
Lessee and to the Loan Participants.
          (b) In the event that any of Owner Trustee, Loan Participants or
Lessee obtains actual knowledge of the existence of any of the grounds for
removal of Indenture Trustee set forth in Section 8.02(a) of the Indenture,
Owner Trustee, Loan Participants or Lessee, as the case may be, shall promptly
notify the others by telephone, confirmed in writing and Owner Trustee shall
promptly thereafter remove Indenture Trustee and appoint a successor Indenture
Trustee reasonably acceptable to Lessee and to the Loan Participants.
ARTICLE XI.
MISCELLANEOUS
     Section 11.1 Consents. Each Participant covenants and agrees that it shall
not unreasonably withhold its consent to any consent requested of Owner Trustee
or Indenture Trustee, as the case may be, under the terms of the Operative
Agreements that by its terms is not to be unreasonably withheld by Owner Trustee
or Indenture Trustee.

      Participation Agreement (KCSR 2005-1)   - 44 -    

 



--------------------------------------------------------------------------------



 



     Section 11.2 Refinancing.
          (a) Generally. Provided no Specified Default or Event of Default shall
have occurred or be continuing, Lessee shall have the right at any time during
the Lease Term to request Owner Participant and Owner Trustee to effect an
optional prepayment of all of the Equipment Notes pursuant to Section 2.10(d) of
the Indenture as part of a refunding or refinancing operation. Promptly on
receipt of such request, Owner Participant will conclude an agreement with
Lessee as to the terms of such refunding or refinancing operation, and upon such
agreement:
               (i) Lessee, Owner Participant, Indenture Trustee, Owner Trustee,
and any other appropriate parties will enter into a financing or loan agreement
which shall be without recourse or warranty as to Owner Participant (which may
involve an underwriting agreement in connection with a public offering)
providing for (x) the issuance and sale by Owner Trustee or such other party as
may be appropriate to such institution or institutions on the date specified in
such agreement (for the purposes of this Section 11.2, the “Refunding Date”) of
debt Securities in an aggregate principal amount (in the lawful currency of the
United States) equal to the principal amount of the Equipment Notes outstanding
on the Refunding Date, and (y) the application of the proceeds of the sale of
such debt Securities to the prepayment of all such Equipment Notes on the
Refunding Date, and (z) payment by Lessee to the Person or Persons entitled
thereto on behalf of Owner Trustee as Supplemental Rent of all other amounts in
respect of accrued interest, and any Make-Whole Amount with respect to any
Equipment Note payable on such Refunding Date;
               (ii) Lessee and Owner Trustee will amend the Lease such that
(w) if the Refunding Date is not a Rent Payment Date, Lessee shall on the
Refunding Date prepay that portion of the next succeeding installment of Basic
Rent as shall equal the aggregate interest accrued on the Equipment Notes
outstanding to the Refunding Date, (x) Basic Rent payable in respect of the
period from and after the Refunding Date shall be recalculated to preserve the
Net Economic Return which Owner Participant would have realized had such
refunding not occurred, provided that the net present value of Basic Rent shall
be minimized to the extent consistent therewith, and (y) the EBO Fixed Purchase
Price and amounts payable in respect of Stipulated Loss Value and Termination
Value from and after the Refunding Date shall be appropriately recalculated to
preserve the Net Economic Return which Owner Participant would have realized had
such refunding not occurred (it being agreed that any recalculations pursuant to
subclauses (x) and (y) of this clause (ii) shall be performed in accordance with
the requirements of Section 2.6 hereof);
               (iii) Owner Participant will cause Owner Trustee to enter into an
agreement to provide for the securing thereunder of the debt Securities issued
by Owner Trustee pursuant to clause (a) of this Section 11.2 in like manner as
the Equipment Notes and/or will enter into such amendments and supplements to
the Indenture which shall be without recourse or warranty as to Owner
Participant as may be necessary to effect such refunding or refinancing;
provided that, notwithstanding the foregoing, Lessee reserves the right to set
the economic terms and other terms not customarily negotiated between an owner
participant and a lender of the refunding or refinancing transaction to be so
offered; provided, further, that no such amendment

      Participation Agreement (KCSR 2005-1)   - 45 -    

 



--------------------------------------------------------------------------------



 



or supplement will increase the obligations or impair the rights of Owner
Participant or Owner Trustee under the Operative Agreements without the consent
of Owner Participant;
               (iv) in the case of a refunding or refinancing involving a public
offering of debt Securities, the offering materials (including any registration
statement) for the refunding or refinancing transaction shall be reasonably
acceptable to Owner Participant to the extent of any description or statement
contained therein describing Owner Participant or Owner Trustee or the terms of
the transaction among Owner Participant, Owner Trustee and Lessee; and
               (v) unless otherwise agreed by Owner Participant, Lessee shall
pay to Owner Trustee as Supplemental Rent an amount equal to the Make-Whole
Amount, if any, payable in respect of Equipment Notes outstanding on the
Refunding Date, and all reasonable fees, costs, expenses of such refunding or
refinancing and in the case of Owner Participant, an administrative fee of
$10,000.00 on each Refunding Date other than the first Refunding Date; provided,
however, that (u) any such refinancing shall not adversely affect the rights or
increase the obligations or risks of Owner Participant under the Operative
Agreements; (v) such refinancing shall not create or increase Owner
Participant’s risk of any adverse tax consequences (including any adverse tax
consequences under section 467 or section 861 of the Code or the Regulations)
unless such risks are indemnified by Lessee in a manner satisfactory to Owner
Participant; (w) Lessee may only enter into a refunding or refinancing operation
under this Section 11.2(a) on no more than two occasions; (x) Lessee shall pay
to or reimburse the Participants, Owner Trustee and Indenture Trustee for all
costs and expenses (including reasonable attorneys’ and advisors’ fees) paid or
incurred by them in connection with such refinancing; (y) no refinancing shall
cause Owner Participant to account for the transaction contemplated hereby as
other than a “leveraged lease” under the Financial Accounting Standards Board
(“FASB”) Statement No. 13, as amended (including any amendment effected by means
of the adoption by FASB of a new statement in lieu of FASB Statement No. 13);
and (z) such refinancing shall not (A) create Replacement Notes with a maturity
longer than the Notes, (B) create Replacements Notes with an average life more
than three (3) months longer than the average life of the Notes (C) require any
additional investment by Owner Participant or (D) increase the amount of premium
payable in connection with a prepayment of the Notes. In addition to the
foregoing, in the case of any refunding or refinancing of the Equipment Notes
pursuant to this Section 11, the party purchasing the Equipment Notes shall
represent either that (i) no part of its purchase consists of assets of any
“employee benefit plan” (as defined in Section 3(3) of ERISA) or any other
entity subject to section 4975 of the Code other than a “governmental plan” or
“church plan” (as defined in section 3(32) of ERISA) organized in a jurisdiction
not having prohibition on transactions with such governmental plan or church
plan substantially similar to those contained in section 406 of ERISA or section
4975 of the Code, (ii) the purchase of such Equipment Notes does not constitute
a non-exempt prohibited transaction under section 406 of ERISA or section 4975
of the Code, or (iii) the source of funds for its purchase is an “insurance
company general account” within the meaning of proposed Department of Labor
Prohibited Transaction Exemption (“PTE”) 95-60 (issued July 12, 1995) and it has
identified that there is no employee benefit plan, treating as a single employee
benefit plan, all employee benefit plans maintained by the same employer or
affiliates thereof or employee organization, with respect to which the amount of
the reserves for all contracts held by or on behalf of such employee benefit
plan exceed 10% of the total liabilities of such general account. Accordingly,
Owner Participant agrees to cooperate in good faith with Lessee in

      Participation Agreement (KCSR 2005-1)   - 46 -    

 



--------------------------------------------------------------------------------



 



effecting any such refunding or refinancing and, in connection therewith, at the
request of Lessee made at least 30 days prior to any proposed Refunding Date,
(A) to cooperate with the reasonable requests of any advisor selected by Lessee
after consultation with Owner Participant to obtain commitments from financial
institutions to lend to Owner Trustee funds sufficient to permit Owner Trustee
to prepay, in whole, the outstanding Equipment Notes in accordance with their
terms in connection with any such refunding or refinancing and (B) to make the
adjustments contemplated by this Section 11.2 in connection with any such
refunding or refinancing.
          (b) Other Prepayments, Redemptions, Etc. No prepayment or redemption
and cancellation by Owner Trustee or Owner Participant of any Equipment Note
(other than pursuant to Section 2.10(b) of the Indenture and this Section 11.2)
shall be made without the prior written consent of Lessee.
     Section 11.3 Amendments and Waivers. No term, covenant, agreement or
condition of this Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing executed by
each party hereto.
     Section 11.4 Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all communications and notices provided for herein shall be in
writing or by a telecommunications device capable of creating a written record
(including electronic mail), and any such notice shall become effective (a) upon
personal delivery thereof, including, without limitation, by overnight mail and
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clauses (a) or (b) above, in each case addressed to each
party hereto at its address set forth below or, in the case of any such party
hereto, at such other address as such party may from time to time designate by
written notice to the other parties hereto:

      If to Lessee:   Address of Lessee for Mail Delivery:     The Kansas City
Southern Railway Company     P.O. Box 219335     Kansas City, MO 64121-9335    
Attention: Senior Vice President — Finance & Treasurer     Facsimile No.:
(816) 983-1198     Telephone No.: (816) 983-1802           Address of Lessee for
Courier and Similar Delivery:     The Kansas City Southern Railway Company    
427 West 12th Street     Kansas City, MO 64105     Attention: Senior Vice
President — Finance & Treasurer     Facsimile No.: (816) 983-1198     Telephone
No.: (816) 983-1802

      Participation Agreement (KCSR 2005-1)   - 47 -    

 



--------------------------------------------------------------------------------



 



     
With a copy to:
   
 
  The Kansas City Southern Railway Company
 
  427 West 12th Street
 
  Kansas City, MO 64105
 
  Attention: Senior Vice President & General Counsel
 
  Facsimile No.: (816) 983-1227
 
  Telephone No.: (816) 983-1303
 
   
If to Owner Trustee:
  Wilmington Trust Company
 
  Rodney Square North
 
  1100 North Market Street
 
  Wilmington, DE 19890-0001
 
  Attention: Corporate Trust Administration
 
  Facsimile No.: (302) 636-4140
 
  Telephone No.: (302) 636-6000
 
   
with a copy to:
  Owner Participant at the address set forth below
 
   
If to Owner Participant:
  GS Leasing (KCSR 2005-1) LLC
 
  c/o The Goldman Sachs Group Inc.
 
  85 Broad Street
 
  New York, NY 10004
 
  Attention: Robert Emer,
 
  Fixed Income, Currency and Commodities
 
  Facsimile: 212-256-4853
 
  Telephone No.: 212-902-0047
 
   
If to a Loan Participant:
  at the addresses set forth in Annex B to the Indenture
 
   
If to Indenture Trustee:
  Wells Fargo Bank Northwest, National Association
 
  299 South Main Street, 12th Floor
 
  MAC: U1228-120
 
  Salt Lake City, Utah, 84111
 
  Attention: Corporate Trust Department
 
  Facsimile No.: 801-246-5053
 
  Telephone No.: 801-246-5630

     Section 11.5 Survival. All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party or on the behalf of any such party under
this Agreement, shall be considered to have been relied upon by each other party
hereto and shall survive the consummation of the transactions contemplated
hereby on the date hereof and on each Closing Date regardless of any
investigation made by any such party or on behalf of any such party.
     Section 11.6 No Guarantee of Debt. Nothing contained herein or in the
Lease, the Trust Indenture, the Trust Agreement or the Tax Indemnity Agreement
or in any certificate or other statement delivered by Lessee in connection with
the transactions contemplated hereby

      Participation Agreement (KCSR 2005-1)   - 48-    

 



--------------------------------------------------------------------------------



 



shall be deemed to be (a) a guarantee by Lessee to Owner Trustee, Owner
Participant, Indenture Trustee or any Loan Participant that the Equipment will
have any residual value or useful life, or (b) a guarantee by Indenture Trustee
or Lessee of payment of the principal or Make-Whole Amount, if any, with respect
to any Equipment Note, or interest on the Equipment Notes.
     Section 11.7 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of, and shall be enforceable by, the parties
hereto and their respective successors and assigns as permitted by and in
accordance with the terms hereof, including each successive holder of the
Beneficial Interest permitted under Section 6.1 hereof and Section 23(c) of the
Lease and each successive holder of any Equipment Note issued and delivered
pursuant to this Agreement or the Indenture. Except as expressly provided herein
or in the other Operative Agreements, no party hereto may assign their interests
herein without the consent of the parties hereto.
     Section 11.8 Business Day. Notwithstanding anything herein or in any other
Operative Agreement to the contrary, if the date on which any payment is to be
made pursuant to this Agreement or any other Operative Agreement is not a
Business Day, the payment otherwise payable on such date shall be payable on the
next succeeding Business Day with the same force and effect as if made on such
scheduled date and (provided such payment is made on such succeeding Business
Day) no interest shall accrue on the amount of such payment from and after such
scheduled date to the time of such payment on such next succeeding Business Day.
     Section 11.9 GOVERNING LAW. THIS AGREEMENT SHALL BE IN ALL RESPECTS
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE; PROVIDED,
HOWEVER, THAT THE PARTIES HERETO SHALL BE ENTITLED TO ALL RIGHTS CONFERRED BY
ANY APPLICABLE FEDERAL STATUTE, RULE OR REGULATION.
     Section 11.10 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 11.11 Counterparts. This Agreement may be executed in any number of
counterparts, each executed counterpart constituting an original but all
together only one Agreement.
     Section 11.12 Headings and Table of Contents. The headings of the sections
of this Agreement and the Table of Contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
     Section 11.13 Limitations of Liability.
          (a) Liabilities of the Participants. Neither Indenture Trustee, Trust
Company, Owner Trustee nor any Participant shall have any obligation or duty to
Lessee, to any other Participant or to others with respect to the transactions
contemplated hereby, except those

      Participation Agreement (KCSR 2005-1)   - 49 -    

 



--------------------------------------------------------------------------------



 



obligations or duties of such Participant expressly set forth in this Agreement
and the other Operative Agreements, and neither Indenture Trustee, Trust
Company, Owner Trustee nor any Participant shall be liable for performance by
any other party hereto of such other party’s obligations or duties hereunder.
Without limitation of the generality of the foregoing, under no circumstances
whatsoever shall Indenture Trustee or any Participant be liable to Lessee for
any action or inaction on the part of Owner Trustee in connection with the
transactions contemplated herein, whether or not such action or inaction is
caused by willful misconduct or gross negligence of Owner Trustee unless such
action or inaction is at the direction of Indenture Trustee or any Participant,
as the case may be, and such direction is expressly permitted hereby.
          (b) No Recourse to Owner Trustee. It is expressly understood and
agreed by and between Owner Trustee, Lessee, Owner Participant, Indenture
Trustee, and each Loan Participant, and their respective successors and
permitted assigns, that, subject to the proviso contained in this
Section 11.13(b), all representations, warranties and undertakings of Owner
Trustee hereunder shall be binding upon Owner Trustee, only in its capacity as
Owner Trustee under the Trust Agreement, and (except as expressly provided
herein) Trust Company for any breach thereof, except for its gross negligence or
willful misconduct, or for breach of its covenants, representations and
warranties contained herein, except to the extent covenanted or made in its
individual capacity; provided, however, that nothing in this Section 11.13(b)
shall be construed to limit in scope or substance those representations and
warranties of Trust Company made expressly in its individual capacity set forth
herein. The term “Owner Trustee” as used in this Agreement shall include any
successor trustee under the Trust Agreement, or Owner Participant if the trust
created thereby is revoked.
     Section 11.14 Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
parties hereto on the date hereof (except the Equipment Notes), and
(c) financial statements, certificates and other information previously or
hereafter furnished pursuant hereto, may be reproduced by the parties hereto by
any photographic, photostatic, microfilm, microcard, miniature photographic,
electronic or other similar process and the parties hereto may destroy any
original document so reproduced. The parties agree to accept delivery of all of
the foregoing documents in electronic format in lieu of original closing
transcripts. The parties further agree and stipulate that, to the extent
permitted by applicable law, any such reproduction, in electronic format or
otherwise, shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 11.14 shall
not prohibit the parties hereto or any holder of Equipment Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     Section 11.15 Tax Disclosure. Notwithstanding anything herein to the
contrary, each party hereto (and each employee, representative or other agent of
such person) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions described in this
Agreement, and all materials of any kind (including opinions or other tax
analyses) that are provided to the person related to such tax treatment and tax
structure.

      Participation Agreement (KCSR 2005-1)   - 50 -    

 



--------------------------------------------------------------------------------



 



The preceding sentence is intended to cause the transaction contemplated hereby
to be treated as not having been offered under conditions of confidentiality for
purposes of U.S. Treasury Regulation §1.6011-4(b)(3) and shall be construed in a
manner consistent with such purpose.
     Section 11.16 Bankruptcy of Trust or Trust Estate. If (i) all or any part
of the Trust Estate becomes the property of a debtor, or the Trust becomes a
debtor, subject to the reorganization provisions of Title 11 of the United
States Code, as amended from time to time, (ii) pursuant to such reorganization
provisions Owner Participant is required, by reason of Owner Participant being
held to have recourse liability to the debtor or the trustee of the debtor
directly or indirectly, to make payment on account of any amount payable as
principal of or interest on any Equipment Note, and (iii) Indenture Trustee or
any Loan Participant actually receives any Excess Amount as defined below, which
reflects any payment by Owner Participant on account of clause (ii) above,
Indenture Trustee or such Loan Participant, as the case may be, shall promptly
refund to Owner Participant such Excess Amount. For purposes of this
Section 11.16, “Excess Amount” means the amount by which such payment exceeds
the amount which would have been received by Indenture Trustee or such Loan
Participant if Owner Participant has not become subject to the recourse
liability referred to in clause (ii) above.

      Participation Agreement (KCSR 2005-1)   - 51 -    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Participation
Agreement to be executed and delivered, all as of the date first above written.

          Lessee:   THE KANSAS CITY SOUTHERN RAILWAY COMPANY               By:  
/s/ Ronald G. Russ                   Name: Ronald G. Russ         Title:
Executive Vice President & CFO           Owner Trustee:  
KCSR TRUST 2005-1, acting through WILMINGTON TRUST COMPANY, not in its
individual capacity, except where otherwise expressly provided, but solely as
Owner Trustee
      By:   /s/ Michele C. Harra                   Name: Michele C. Harra      
  Title: Financial Services Officer           Owner Participant:   GS LEASING
(KCSR 2005-1) LLC               By:   /s/ Vijay Radhakishun         Name: Vijay
Radhakishun         Title: Vice President

Participation Agreement (KCSR 2005-1)    

 



--------------------------------------------------------------------------------



 



          Indenture Trustee:   WELLS FARGO BANK NORTHWEST, NATIONAL    
    ASSOCIATION
 
       
 
  By:   /s/ Brett R. King
 
       
 
      Name: Brett R. King
 
      Title: Vice President
 
        Loan Participant:   EXPORT DEVELOPMENT CANADA
 
       
 
  By:   /s/ Ian Cameron
 
       
 
      Name: Ian Cameron
 
      Title: Asset Management
 
       
 
  By:   /s/ Roman Chomyn
 
       
 
      Name: Roman Chomyn
 
      Title: Portfolio Manager
 
        Loan Participant:   KFW
 
       
 
  By:   /s/ Martin Kloster
 
       
 
      Name: Martin Kloster
 
      Title: First Vice President
 
       
 
  By:   /s/ Dr. Inga Conrady
 
       
 
      Name: Dr. Inga Conrady
 
      Title: Vice President

  Participation Agreement (KCSR 2005-1)    

 